Exhibit 10.1
Execution version
$200,000,000
MARTIN MIDSTREAM PARTNERS L.P.,
AND
MARTIN MIDSTREAM FINANCE CORP.
8.875% Senior Notes due 2018
PURCHASE AGREEMENT
March 23, 2010

 



--------------------------------------------------------------------------------



 



March 23, 2010
Wells Fargo Securities, LLC
RBC Capital Markets Corporation
UBS Securities LLC
c/o Wells Fargo Securities, LLC
     301 South College Street
     Charlotte, North Carolina 28288
Ladies and Gentlemen:
          Martin Midstream Partners L.P., a Delaware limited partnership (the
“Partnership”), and Martin Midstream Finance Corp., a Delaware corporation
(“Finance Corp.” together with the Partnership, the “Issuers”) propose to issue
and sell to the several purchasers named in Schedule I hereto (the “Initial
Purchasers”), for whom Wells Fargo Securities, LLC, RBC Capital Markets
Corporation, and UBS Securities LLC are acting as Representatives (in such
capacity, the “Representatives”), $200,000,000 aggregate principal amount of its
8.875% Senior Notes due 2018 (the “Notes”), which will be unconditionally
guaranteed on a senior unsecured basis, as to principal, premium, if any, and
interest (the “Guarantees”) by the subsidiaries of the Partnership named in
Schedule II hereto, (each individually, a “Guarantor” and collectively, the
“Guarantors”). The Notes will be issued pursuant to an Indenture (the
“Indenture”) dated as of the Closing Date (as defined in Section 2) among the
Issuers, the Guarantors and Wells Fargo Bank, National Association, as Trustee
(the “Trustee”).
          The Notes (and the related Guarantees) will be offered and sold
through the Initial Purchasers without being registered under the Securities Act
of 1933, as amended (the “Securities Act”), to qualified institutional buyers in
compliance with the exemption from registration provided by Rule 144A under the
Securities Act and in offshore transactions in reliance on Regulation S under
the Securities Act (“Regulation S”). The Initial Purchasers have advised the
Issuers that they will offer and sell the Notes purchased by them hereunder in
accordance with Section 3 hereof as soon as the Representatives deem advisable.
          This Agreement, the Registration Rights Agreement, to be dated the
Closing Date, between the Initial Purchasers, the Issuers and the Guarantors
(the “Registration Rights Agreement”) and the Indenture are hereinafter
collectively referred to as the “Transaction Documents” and the execution and
delivery of the Transaction Documents and the transactions contemplated herein
and therein are hereinafter referred to as the “Transactions”.
          In connection with the sale of the Notes, the Issuers have prepared a
preliminary offering memorandum, dated March 16, 2010 (the “Preliminary
Memorandum”), the Offering Memorandum (as defined below) and a Final Memorandum
(as defined below), dated the date hereof. The Final Memorandum, the Preliminary
Memorandum and the Offering Memorandum are referred to herein as a “Memorandum”.
Each Memorandum sets forth certain information concerning the Issuers, the
Notes, the Transaction Documents and the Transactions. The Issuers hereby
confirm that they have authorized the use of the Preliminary Memorandum and the
Offering Memorandum, and any amendment or supplement thereto, in connection with
the offer and sale of the Notes by the Initial Purchasers.

 



--------------------------------------------------------------------------------



 



Execution version
          Prior to the first time when the sales of the Notes were first made
(the “Time of Sale”), the Issuers have prepared and delivered to the Initial
Purchasers a pricing supplement (the “Pricing Supplement”) dated March 23, 2010,
in the form attached as Schedule III hereto. The Pricing Supplement together
with the Preliminary Memorandum is referred to herein as the “Offering
Memorandum.”
          Promptly after the Time of Sale and in any event no later than the
second Business Day following the Time of Sale, the Issuers will prepare and
deliver to each Initial Purchaser a Final Offering Memorandum (the “Final
Memorandum”), which will consist of the Preliminary Offering Memorandum with
such changes therein as are required to reflect the information contained in the
Pricing Supplement, and from and after the time such Final Memorandum is
delivered to each Initial Purchaser, all references herein to the Offering
Memorandum shall be deemed to be a reference to both the Offering Memorandum and
the Final Memorandum.
     All references herein to the terms “Offering Memorandum” and “Final
Memorandum” shall be deemed to mean and include all information filed under the
Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which term, as
used herein, includes the rules and regulations of the Commission promulgated
thereunder) and incorporated by reference in the Offering Memorandum (including
the Preliminary Memorandum) or the Final Memorandum (as the case may be), and
all references herein to the terms “amend,” “amendment” or “supplement” with
respect to the Final Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Sale and incorporated
by reference in the Final Memorandum.
          Martin Midstream GP LLC, a Delaware limited liability company (the
“General Partner”), is an indirect, wholly owned subsidiary of Martin Resource
Management Corporation, a Texas corporation (“MRMC”), and the sole general
partner of the Partnership. The Partnership is the sole shareholder of Finance
Corp. Martin Operating GP LLC, a Delaware limited liability company and a wholly
owned subsidiary of the Partnership (“Operating GP”), is the sole general
partner of Martin Operating Partnership L.P., a Delaware limited partnership
(the “Operating Partnership”), and the Partnership is the sole limited partner
of the Operating Partnership. The Operating Partnership owns, among other
things, all of the outstanding limited partnership interests in Prism Gas
Systems I, L.P., a Texas limited partnership (“Prism Gas”), and all of the
outstanding membership interests in Prism Gas Systems GP, LLC, a Texas limited
liability company (“PGSGP”). Prism Gas owns a 50% partnership interest in Waskom
Gas Processing Company, a Texas general partnership (“Waskom”), 100% of the
outstanding membership interests in McLeod Gathering and Processing Company,
L.L.C., a Louisiana limited liability company (“McLeod”), 100% of the
outstanding membership interests in Prism Gulf Coast L.L.C., a Texas limited
liability company (“PGC”), and all of the outstanding common stock of Woodlawn
Pipeline Co., Inc. a Texas corporation (“WPC”). PGC owns 50% of the outstanding
membership interests in Panther Interstate Pipeline Energy, L.L.C., a Texas
limited liability company (“PIPE”).
          For the purposes of this Agreement, the term “Permitted Liens” shall
mean liens, encumbrances and/or security interests granted by any Partnership
Entity to Royal Bank of Canada and the other lenders (collectively, the “MLP
Lenders”), named in the Operating

 



--------------------------------------------------------------------------------



 



Execution version
Partnership’s Second Amended and Restated Credit Agreement dated as of
November 10, 2005 (as amended, the “MLP Credit Agreement”).
          1. Representations and Warranties of the Issuers and the Guarantors.
The Issuers and the Guarantors jointly and severally represent and warrant to,
and agree with, each of the Initial Purchasers that:
     (a) The Preliminary Memorandum as of its date did not contain; the Offering
Memorandum at the Time of Sale and at the Closing Date; and the Final
Memorandum, and any amendment or supplement thereto does not and will not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided, however, that the
representations or warranties set forth in this paragraph shall not apply to
statements in or omissions from any Memorandum made in reliance upon and in
conformity with information furnished in writing to the Issuers by the Initial
Purchasers through the Representatives expressly for use therein, as specified
in Section 11. The statistical and industry data included in each Memorandum are
based on or derived from sources that the Issuers believe to be reliable and
accurate.
     (b) The Partnership (including its agents and representatives, other than
the Initial Purchasers in their capacity as such) has not prepared, made, used,
authorized, approved or referred to and will not prepare, make, use, authorize,
approve or refer to any written communication that constitutes an offer to sell
or solicitation of an offer to buy the Notes (each such communication by the
Partnership or its agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Memorandum, (ii) the Final
Memorandum, (iii) the Pricing Supplement, which constitutes part of the Offering
Memorandum, and (iv) any electronic road show or other written communications,
in each case used in accordance with Section 4(c). Each such Issuer Written
Communication, when taken together with the Offering Memorandum, did not, and at
the Closing Date will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Issuers and Guarantors make no representation and warranty
with respect to any statements or omissions made in each such Issuer Written
Communication in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Partnership in writing by such Initial
Purchaser through the Representatives expressly for use in any Issuer Written
Communication.
     (c) Each of the Partnership and the Operating Partnership has been duly
formed and is validly existing in good standing as a limited partnership under
the Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”),
with full partnership power and authority to own or lease and operate its
properties and to conduct its business as presently conducted and as described
in any Memorandum (and any amendment or supplement thereto), in each case in all
material respects. Each of the

 



--------------------------------------------------------------------------------



 



Execution version
Partnership and the Operating Partnership is duly registered or qualified as a
foreign limited partnership for the transaction of business under the laws of
each jurisdiction in which the character of the business conducted by it at the
Closing Date or the nature or location of the properties to be owned or leased
by it at the Closing Date makes such registration or qualification necessary,
except where the failure so to register or qualify would not have a Material
Adverse Effect. “Material Adverse Effect” shall mean a material adverse effect
on (i) the condition (financial or otherwise), business, properties, net worth
or results of operations of the Issuers and each Guarantor, considered as one
enterprise, or (ii) the ability of the Issuers and each Guarantor to perform
their obligations under the Notes, the Guarantees or the Transaction Documents.
     (d) Finance Corp. has been duly incorporated and is validly existing in
good standing as a corporation under the Delaware General Corporation Law (the
“DGCL”), with full corporate power and authority to own or lease and operate its
properties and to conduct its business as presently conducted and as described
in any Memorandum (and any amendment or supplement thereto) in all material
respects. Finance Corp. is duly registered or qualified as a foreign corporation
for the transaction of business under the laws of each jurisdiction in which the
character of the business conducted by it at the Closing Date or the nature or
location of the properties owned or leased by it at the Closing Date makes such
registration or qualification necessary, except where the failure so to register
or qualify would not have a Material Adverse Effect.
     (e) Each of the General Partner and Operating GP has been duly formed and
is validly existing in good standing as a limited liability company under the
Delaware Limited Liability Company Act (the “Delaware LLC Act”), with full
limited liability company power and authority to own or lease and operate its
properties and to conduct its business as presently conducted and as described
in any Memorandum (and any amendment or supplement thereto), and (i) with
respect to the General Partner, to act as general partner of the Partnership,
and (ii) with respect to Operating GP, to act as general partner of the
Operating Partnership, in each case in all material respects. Each of the
General Partner and Operating GP is duly registered or qualified as a foreign
limited liability company for the transaction of business under the laws of each
jurisdiction in which the character of the business conducted by it at the
Closing Date or the nature or location of the properties owned or leased by it
at the Closing Date makes such registration or qualification necessary, except
where the failure so to register or qualify would not have a Material Adverse
Effect.
     (f) Prism Gas has been duly formed and is validly existing as a limited
partnership under the laws of the State of Texas with full partnership power and
authority to own or lease and operate its properties and to conduct its business
as presently conducted and as described in any Memorandum (and any amendment or
supplement thereto), in each case in all material respects. Prism Gas is duly
registered or qualified as a foreign limited partnership for the transaction of
business under the laws of each jurisdiction in which the character of the
business conducted by it at the Closing Date or the nature or location of the
properties owned or leased by it at the Closing Date makes such registration or
qualification necessary, except where the failure so to register or qualify
would not have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



Execution version
     (g) Waskom has been duly formed and is validly existing as a general
partnership under the laws of the State of Texas with full partnership power and
authority to own or lease and operate its properties and to conduct its business
as presently conducted and as described in any Memorandum (and any amendment or
supplement thereto), in each case in all material respects. Waskom is duly
registered or qualified as a foreign partnership for the transaction of business
under the laws of each jurisdiction in which the character of the business
conducted by it at the Closing Date or the nature or location of the properties
owned or leased by it at the Closing Date makes such registration or
qualification necessary, except where the failure so to register or qualify
would not have a Material Adverse Effect.
     (h) The General Partner is the sole general partner of the Partnership with
a 2% general partner interest in the Partnership; such general partner interest
has been duly authorized and validly issued in accordance with the Second
Amended and Restated Agreement of Limited Partnership of the Partnership (the
“Partnership Agreement”); and the General Partner owns such general partner
interest free and clear of all liens, encumbrances, security interests, charges
or claims, except for those granted by MRMC to Amegy Bank National Association
and the other lenders (collectively the “MRMC Lenders”), named in MRMC’s Credit
Agreement dated October 30, 2006 (as amended, the “MRMC Credit Agreement”) and
applicable securities laws and any restrictions set forth in the Partnership
Agreement.
     (i) The Partnership owns a 100% limited liability company interest in
Operating GP; such limited liability company interest has been duly authorized
and validly issued in accordance with the limited liability company agreement of
Operating GP (as the same may be amended and restated at or prior to the Closing
Date, the “Operating GP Agreement”), is fully paid (to the extent required under
the Operating GP Agreement) and nonassessable (except as such nonassessability
may be affected by Sections 18-607 and 18-804 of the Delaware LLC Act); and the
Partnership owns such limited liability company interest free and clear of all
liens, encumbrances, security interests, charges or claims, except for Permitted
Liens, applicable securities laws and any restrictions set forth in the
Operating GP Agreement.
     (j) Operating GP is the sole general partner of the Operating Partnership
with a 0.1% general partner interest in the Operating Partnership; such general
partner interest has been duly authorized and validly issued in accordance with
the partnership agreement of the Operating Partnership (as the same may be
amended and restated at or prior to the Closing Date, the “Operating Partnership
Agreement”); Operating GP owns such general partner interest free and clear of
all liens, encumbrances (except any restrictions on transferability as described
in any Memorandum), security interests, charges or claims, except for Permitted
Liens, applicable securities laws and any restrictions set forth in the
Operating Partnership Agreement; the Partnership is the sole limited partner of
the Operating Partnership with a 99.9% limited partner interest in the Operating
Partnership; such limited partner interest has been duly authorized and validly
issued in accordance with the Operating Partnership Agreement, is fully paid (to
the extent required under the Operating Partnership Agreement) and nonassessable
(except as such nonassessability may be affected by Sections 17-303, 17-607 and
17-804 of the Delaware LP Act); and the

 



--------------------------------------------------------------------------------



 



Execution version
Partnership owns such limited partner interest free and clear of all liens,
encumbrances, security interests, charges or claims, except for Permitted Liens,
applicable securities laws and any restrictions set forth in the Operating
Partnership Agreement.
     (k) The Operating Partnership owns, directly or indirectly through its
ownership of PGSGP, 100% of the outstanding partnership interests in Prism Gas;
such partnership interests have been duly authorized and validly issued in
accordance with the partnership agreement, as amended, of Prism Gas (the “Prism
Gas Partnership Agreement”), are fully paid (to the extent required under the
Prism Gas Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 153.202 and 153.210 of the Texas
Business Organizations Code (“TBOC”)); and the Operating Partnership owns,
directly or indirectly through its ownership of PGSGP, such partnership
interests directly or indirectly free and clear of all liens, encumbrances,
security interests, charges or claims except for Permitted Liens, applicable
securities laws and any restrictions set forth in the Prism Gas Partnership
Agreement.
     (l) Prism Gas owns 50% of the outstanding partnership interests in Waskom;
such partnership interests have been duly authorized and validly issued in
accordance with the partnership agreement, as amended, of Waskom (the “Waskom
Partnership Agreement”); and Prism Gas owns such partnership interests free and
clear of all liens, encumbrances, security interests, charges or claims except
for Permitted Liens, applicable securities laws and any restrictions set forth
in the Waskom Partnership Agreement.
     (m) Other than (i) the Partnership’s ownership of a 100% member interest in
Operating GP and a 99.9% limited partner interest in the Operating Partnership,
(ii) the Partnership’s ownership of 100% of the outstanding capital stock of
Finance Corp., (iii)Operating GP’s ownership of a 0.1% general partner interest
in the Operating Partnership, (iv) the Operating Partnership’s ownership of all
of the outstanding limited partnership interests in Prism Gas, (v) the Operating
Partnership’s ownership of all of the outstanding membership interests in PGSGP,
(vi) PGSGP’s ownership of all of the general partnership interests in Prism Gas,
(vii) Prism Gas’ ownership of 50% of the outstanding partnership interests in
Waskom, (viii) Prism Gas’ ownership of 100% of the outstanding membership
interests of McLeod, (ix) Prism Gas’ ownership of 100% of the outstanding stock
of WPC, (x) Prism Gas’ ownership of 100% of the outstanding membership interests
in PGC, (xi) PGC’s ownership of 50% of the outstanding membership interests of
PIPE, (xii) Prism Gas’ ownership of 100% of the outstanding membership interests
in Prism Liquids Pipeline LLC, a Texas limited liability company, (xii) Waskom’s
ownership of 100% of the outstanding membership interests in Waskom Products
Pipeline LLC , a Texas limited liability company, (xiii) Waskom’s ownership of
100% of the outstanding membership interests in Waskom Midstream LLC, a Texas
limited liability company (“Waskom Midstream”), and (xiv) Waskom Midstream’s
ownership of 100% of the outstanding membership interests in Olin Gathering LLC,
a Texas limited liability company, none of the Partnership, Operating GP, or the
Operating Partnership will own, directly or indirectly, any equity or long-term
debt securities of any corporation, partnership, limited liability company,
joint venture, association or other entity. Other than its ownership interests
described above and its partnership interests in the Partnership, the General
Partner will not own, directly or indirectly, any equity or

 



--------------------------------------------------------------------------------



 



Execution version
long-term debt securities of any corporation, partnership, limited liability
company, joint venture, association or other entity. Prism Gas and Waskom are
the only direct or indirect subsidiaries of the Operating Partnership that
constitute a “significant subsidiary” of the Operating Partnership as defined by
Rule 1-02 of Regulation S-X and no other subsidiary of the Operating Partnership
would, individually or in the aggregate, constitute a significant subsidiary.
     (n) The Issuers have all limited partnership or corporate power, as the
case may be, and authority necessary to enter into and perform their obligations
under the Transaction Documents, the Notes and the Guarantees, and to carry out
all the terms and provisions hereof and thereof to be carried out by them.
     (o) Each Guarantor has full power (corporate and other) to own or lease its
properties and conduct its business as described in any Memorandum; and each
Guarantor has full power (corporate and other) to enter into the Guarantees and
the Transaction Documents, as applicable, and to carry out all the terms and
provisions hereof and thereof to be carried out by each Guarantor, as
applicable.
     (p) Each Guarantor (other than Operating GP, the Operating Partnership and
Prism Gas) has been duly incorporated or formed, is validly existing as a
corporation or limited liability company in good standing (or its equivalent)
under the laws of the jurisdiction of its incorporation or formation, has the
corporate or limited liability company power and authority to own its property
and to conduct its business as described in the Offering Memorandum and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect; all
of the issued shares of capital stock or other ownership interest of each
Guarantor (other than Operating GP, the Operating Partnership and Prism Gas) has
been duly and validly authorized and issued, are fully paid (to the extent
required under the applicable certificate of incorporation or limited liability
company agreement of each Guarantor (other than Operating GP, the Operating
Partnership and Prism Gas)) and non-assessable (except as such non-assessability
may be affected by Section 101.206 of the TBOC or comparable section of
Louisiana LLC statutes, as applicable), and are owned directly or through
wholly-owned subsidiaries by the Partnership, free and clear of all liens,
encumbrances, equities or claims, except for Permitted Liens, applicable
securities laws and any restrictions set forth in the applicable certificate of
incorporation or limited liability company agreement of each Guarantor (other
than Operating GP, the Operating Partnership and Prism Gas).
     (q) No Guarantor is prohibited, directly or indirectly, from paying any
dividends to an Issuer, from making any other distribution on such subsidiary’s
capital stock, from repaying to an Issuer any loans or advances to such
subsidiary from an Issuer or from transferring any of such subsidiary’s property
or assets to an Issuer or any other subsidiary of an Issuer in accordance with
its organizational documents, except as provided by applicable laws or
regulations, by the Indenture or as disclosed in the Offering Memorandum.

 



--------------------------------------------------------------------------------



 



Execution version
     (r) Except for rights described in the Offering Memorandum, or for rights
that have been waived, there are no preemptive rights or other rights to
subscribe for or to purchase, nor any restriction upon the voting or transfer
of, any partnership or member interests in the Issuers or Guarantors, in each
case pursuant to the organizational documents or any agreement or other
instrument to which any Issuer or Guarantor is a party or by which any of them
may be bound. Except as described in the Offering Memorandum, there are not
outstanding options or warrants to purchase any partnership or limited liability
company interests in any Issuer or Guarantor.
     (s) This Agreement has been duly authorized, executed and delivered by the
Issuers and each Guarantor.
     (t) The Indenture and the Registration Rights Agreement have been duly
authorized by the Issuers and each Guarantor and, on the Closing Date, will have
been duly executed and delivered by the Issuers and each Guarantor, and
(assuming the due authorization, execution and delivery by the Trustee in the
case of the Indenture and the Initial Purchasers in the case of the Registration
Rights Agreement) will constitute the legal, valid and binding obligations of
the Issuers and each Guarantor, enforceable against the Issuers and each
Guarantor in accordance with their respective terms; provided that the
enforceability hereof may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and similar laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (ii) public policy, applicable law relating to fiduciary
duties and indemnification and contribution and an implied covenant of good
faith and fair dealing; and the Indenture and the Registration Rights Agreement
will conform in all material respects to the description thereof in the Offering
Memorandum.
     (u) The Indenture conforms to the requirements of the Trust Indenture Act
of 1939, as amended (the “Trust Indenture Act”) and to the rules and regulations
of the Securities and Exchange Commission (the “Commission”) applicable to an
indenture that is qualified thereunder.
     (v) The Notes have been duly authorized by the Issuers and when duly
executed and authenticated in the manner provided for in the Indenture and
delivered to and paid for by the Initial Purchasers as provided in this
Agreement, will constitute the legal, valid and binding obligations of the
Issuers, enforceable against the Issuers in accordance with their terms and will
be entitled to the benefits of the Indenture and the Registration Rights
Agreement; provided that the enforceability hereof may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (ii) public policy, applicable law
relating to fiduciary duties and indemnification and contribution and an implied
covenant of good faith and fair dealing; the Guarantees have been duly
authorized by the Guarantors and, on the Closing Date, upon the due issuance and
delivery of the related Notes, will constitute valid and legally binding
obligations of each of the Guarantors, and will be entitled to the benefits of
the Indenture;

 



--------------------------------------------------------------------------------



 



Execution version
provided that the enforceability hereof may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (ii) public policy, applicable law relating
to fiduciary duties and indemnification and contribution and an implied covenant
of good faith and fair dealing; the Exchange Notes (as defined in the
Registration Rights Agreement) have been duly authorized by the Issuers and,
when executed and authenticated in the manner provided for in the Registration
Rights Agreement and the Indenture, will constitute the legal, valid and binding
obligations of the Issuers, enforceable against the Issuers in accordance with
their terms and will be entitled to the benefits of the Indenture and the
Registration Rights Agreement; provided that the enforceability hereof may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law) and (ii) public policy,
applicable law relating to fiduciary duties and indemnification and contribution
and an implied covenant of good faith and fair dealing; and the Notes and the
Exchange Notes will conform in all material respects to the descriptions thereof
in the Offering Memorandum.
     (w) The limited liability company agreement of the General Partner (as the
same may be amended and restated at or prior to the Closing Date, the “General
Partner LLC Agreement”) has been duly authorized, executed and delivered by
Martin Resource LLC and is a valid and legally binding agreement of Martin
Resource LLC enforceable against Martin Resource LLC in accordance with its
terms; the Partnership Agreement has been duly authorized, executed and
delivered by the General Partner and is a valid and legally binding agreement of
the General Partner, enforceable against the General Partner in accordance with
its terms; the Operating GP Agreement has been duly authorized, executed and
delivered by the Partnership and is a valid and legally binding agreement of the
Partnership, enforceable against the Partnership in accordance with its terms;
the Operating Partnership Agreement has been duly authorized, executed and
delivered by Operating GP and the Partnership and is a valid and legally binding
agreement of Operating GP and the Partnership, enforceable against Operating GP
and the Partnership in accordance with its terms; the Prism Gas Partnership
Agreement is a valid and legally binding agreement of PGSGP and the Operating
Partnership, enforceable against PGSGP and the Operating Partnership in
accordance with its terms; assuming that the Waskom Partnership Agreement has
been duly authorized, executed and delivered by CenterPoint Energy Gas
Processing Company (“CenterPoint”), the Waskom Partnership Agreement is a valid
and legally binding agreement of Prism Gas and CenterPoint, enforceable against
Prism Gas and CenterPoint in accordance with its terms; provided that, with
respect to each agreement described in this Section 1(w), the enforceability
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws relating to or affecting creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); and provided
further, that the indemnity and contribution provisions contained in any of such
agreements may be limited by applicable laws and public policy. The General
Partner LLC Agreement, the Partnership

 



--------------------------------------------------------------------------------



 



Execution version
Agreement, the Operating GP Agreement, and the Operating Partnership Agreement
are herein collectively referred to as the “Operative Agreements.”
     (x) Except as described in the Offering Memorandum, there is no action,
suit, inquiry, proceeding or investigation by or before any court or
governmental or other regulatory or administrative agency or commission pending
or, to the best knowledge of the Issuers and Guarantors, threatened, against or
involving any of the Issuers or Guarantors, or to which any of their properties
are subject, which is reasonably likely to, individually or in the aggregate
result in a Material Adverse Effect.
     (y) There are no agreements, contracts, indentures, leases or other
instruments that would be required to be described by the Securities Act in a
registration statement on Form S-1 to be filed with the Commission and that is
not so described in each Memorandum. All such contracts to which any of the
Issuers or Guarantors is a party that are described in the Offering Memorandum
or are filed as exhibits to the documents incorporated by reference to the
Offering Memorandum have been duly authorized, executed and delivered by the
Issuer or Guarantor that are parties thereto, constitute valid and binding
agreements of the Issuer or Guarantor that are parties thereto and are
enforceable against the Issuer or Guarantor that are parties thereto in
accordance with the terms thereof, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). None of the Issuers or Guarantors, as
applicable, has received notice or been made aware that any other party is in
breach of or violation of, or in default under, any of such contracts.
     (z) None of the Issuers or Guarantors is in violation of (i) its
certificate or agreement of limited partnership, certificate of formation,
limited liability company agreement, certificate or articles of incorporation or
bylaws, or other organizational documents, or (ii) any law, statute, ordinance,
administrative or governmental rule or regulation applicable to it, the
violation of which would have a Material Adverse Effect, or any judgment, decree
or injunction of any court or governmental agency or body having jurisdiction
over it, the violation of which would have a Material Adverse Effect; or (iii)
in breach or default in any material respect in the performance of any
obligation, agreement or condition contained in (A) any bond, debenture, note or
any other evidence of indebtedness or (B) any agreement, contract, indenture,
lease or other document or instrument (each of (A) and (B), an “Existing
Instrument”) to which it is a party or by which any of its properties may be
bound, which breach or default would have a Material Adverse Effect. To the
knowledge of the Issuers and Guarantors, no third party to any Existing
Instrument is in default under any such Existing Instrument, which default
would, if continued, have a Material Adverse Effect.
     (aa) The execution, delivery and performance by the Issuers and each
Guarantor of this Agreement and the other Transaction Documents, the issuance
and sale of the Notes and the compliance by the Issuers and each Guarantor with
all of the provisions of the Notes, the Indenture, the Registration Rights
Agreement and this Agreement and the consummation of the transactions
contemplated hereby and thereby

 



--------------------------------------------------------------------------------



 



Execution version
will not (i) require the consent, approval, authorization, order, registration
or filing or qualification with, any governmental authority or court, or body or
arbitrator having jurisdiction over an Issuer or any Guarantor, except such as
may be required by the securities or Blue Sky laws of the various states in
connection with the offer or sale of the Notes and by Federal and state
securities laws with respect to the obligations of an Issuer or any Guarantor
under the Registration Rights Agreement, (ii) conflicts with or will conflict
with or constitutes or will constitute a breach or violation of, or a default
under, the certificate or agreement of limited partnership, certificate of
formation, limited liability company agreement, certificate or articles of
incorporation or bylaws or other organizational documents of any of the Issuers
or Guarantors, (iii) conflicts with or will conflict with or constitute or will
constitute a breach or violation of, or a default under, any Existing Instrument
to which any of the Issuers or Guarantors is a party or by which any of their
respective properties may be bound, (iv) violates or will violate any statute,
law, regulation, ruling, filing, judgment, injunction, order or decree
applicable to any of the Issuers or Guarantors or any of their properties, or
(v) results in or will result in the creation or imposition of any lien,
encumbrance, security interest, equity, charge or claim upon any property or
assets of any of the Issuers or Guarantors (other than the Permitted Liens,
applicable securities laws and any restrictions set forth in the governing
documents of the Issuers or Guarantors) pursuant to, or requires the consent of
any other party to, any Existing Instrument (except as noted above), except in
case of (i), (iii), (iv) or (v) above, for such consents that if not obtained or
conflicts, breaches, defaults, liens, encumbrances, security interests, charges
or claims that will not, individually or in the aggregate, result in a Material
Adverse Effect.
     (bb) KPMG LLP, the certified public accountants who have certified the
financial statements (including the related notes thereto and supporting
schedules) included or incorporated by reference in the Offering Memorandum (or
any amendment or supplement thereto), are independent public accountants as
required by the Securities Act and the Exchange Act. Deloitte & Touche LLP, the
certified public accountants who have certified the financial statements
(including the related notes thereto and supporting schedules) with respect to
Prism Gas and Waskom included or incorporated by reference in the Offering
Memorandum (or any amendment or supplement thereto), are independent public
accountants as required by the Securities Act and the Exchange Act.
     (cc) On December 31, 2009, the Partnership had, on the consolidated basis
indicated in the Offering Memorandum (and any amendment or supplement thereto),
a capitalization as set forth therein. The historical financial statements,
together with related schedules and notes, included or incorporated by reference
in the Offering Memorandum (and any amendment or supplement thereto), present
fairly in all material respects the financial condition, results of operations,
cash flows and changes in financial position of the entities purported to be
shown thereby on the basis stated in the Offering Memorandum at the respective
dates or for the respective periods to which they apply; such statements and
related schedules and notes have been prepared in accordance with generally
accepted accounting principles consistently applied throughout the periods
involved, except as disclosed therein. No other financial statements or
schedules would be required to be included by the Securities Act in a
registration statement to be filed with the Commission and that are not so
included in each Memorandum.

 



--------------------------------------------------------------------------------



 



Execution version
     (dd) The documents incorporated by reference in each Memorandum, when filed
with the Commission, conformed or will conform, as the case may be, in all
material respects to the requirements of the Exchange Act and the rules and
regulations of the Commission thereunder.
     (ee) Except as disclosed in the Offering Memorandum (or any amendment or
supplement thereto), subsequent to the respective dates as of which such
information is given in the Offering Memorandum (or any amendment or supplement
thereto), (i) none of the Issuers or Guarantors has incurred any material
liabilities or obligations, indirect, direct or contingent, or entered into any
transaction that is not in the ordinary course of business, (ii) none of the
Issuers or Guarantors has sustained any material loss or interference with its
business or properties from fire, flood, windstorm, accident or other calamity,
whether or not covered by insurance, (iii) the Partnership has not paid or
declared any distributions with respect to its general or limited partner
interests, (iv) none of the Issuers or Guarantors is in default under the terms
of any outstanding debt obligations, (v) there has not been any change in the
capitalization or any material change in the indebtedness of any of the Issuers
or Guarantors (other than in the ordinary course of business) and (vi) there has
not been any material adverse change, or any development involving or that may
reasonably be expected to result in a material adverse change, in the condition
(financial or otherwise), business, prospects, properties, net worth or result
of operations of the Issuers or Guarantors taken as a whole.
     (ff) At the Closing Date, each of the Issuers or Guarantors will have filed
(or obtained extensions with respect to) all tax returns required to be filed,
which returns will be complete and correct in all material respects, and has
timely paid all taxes shown to be due, if any, pursuant to such returns, other
than those (i) which are being contested in good faith and for which adequate
reserves have been established in accordance with generally accepted accounting
principles or (ii) which, if not paid, would not have a Material Adverse Effect.
     (gg) Except as set forth in the Offering Memorandum, there are no
transactions with “affiliates” (as defined in Rule 405 promulgated under the
Securities Act) or any officer, director or security holder of the Issuers or
Guarantors (whether or not an affiliate) that would be required to be described
by the Securities Act in a registration statement on Form S-1 to be filed with
the Commission and that is not so described in each Memorandum. Additionally, no
relationship, direct or indirect, exists between any of the Issuers or
Guarantors on the one hand, and the directors, officers, stockholders, customers
or suppliers of any of the Issuers or Guarantors on the other hand, that would
be required to be described by the Securities Act in a registration statement on
Form S-1 to be filed with the Commission and that is not so described in each
Memorandum.
     (hh) None of the Issuers or Guarantors is now, and after the sale of the
Notes and application of the net proceeds from such sale as described in the
Offering Memorandum under the caption “Use of Proceeds” none of them will be, an
“investment company” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an investment company within the meaning of the Investment
Company Act of 1940, as amended.

 



--------------------------------------------------------------------------------



 



Execution version
     (ii) Each of the Issuers or Guarantors has good and valid title to all
property (real and personal) described in the Offering Memorandum as being owned
by it, free and clear of all liens, claims, security interests or other
encumbrances except (i) such as are described in the Offering Memorandum,
(ii) Permitted Liens, (iii) applicable securities laws, (iv) restrictions set
forth in the governing documents of the Issuers or Guarantors or (v) such as are
not materially burdensome and do not have or will not result in a Material
Adverse Effect. All property (real and personal) held under lease by the Issuers
or Guarantors is held by them under valid, enforceable leases with only such
exceptions as in the aggregate are not materially burdensome and do not have and
will not result in a Material Adverse Effect.
     (jj) Each of the Issuers and the Guarantors has all permits, licenses,
franchises, approvals, consents and authorizations of governmental or regulatory
authorities (hereinafter “permit” or “permits”) as are necessary to own or lease
its properties and to conduct its business in the manner described in the
Offering Memorandum, subject to such qualifications as may be set forth in the
Offering Memorandum, except where the failure to have obtained any such permit
has not had and will not have a Material Adverse Effect.
     (kk) The Issuers and the Guarantors maintain a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorizations and (iv) the recorded amount of assets is compared with existing
assets at reasonable intervals and appropriate action is taken with respect to
any differences.
     (ll) The Partnership maintains “disclosure controls and procedures” (as
defined in Rule 13a-15 under the Exchange Act), and such controls and procedures
are designed (i) to ensure that information required to be disclosed by the
Partnership in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms and (ii) to ensure that information required
to be disclosed by the Partnership in the reports that it files or submits under
the Exchange Act is accumulated and communicated to the Partnership’s
management, including the principal executive officer and principal financial
officer of the General Partner of the Partnership, as appropriate to allow
timely decisions regarding required disclosure. Since the date of the most
recent financial statements included in the Offering Memorandum, the Partnership
does not have any material weaknesses in internal controls, and since the date
of the most recent financial statements included in the Offering Memorandum,
there has been no fraud, whether or not material, that involves management or
other employees who have a significant role in the Partnership’s internal
controls. The Partnership is otherwise in compliance in all material respects
with all applicable effective provisions of the Sarbanes-Oxley Act and the rules
and regulations promulgated by the Commission.

 



--------------------------------------------------------------------------------



 



Execution version
     (mm) Except as described in the Offering Memorandum, the Issuers and the
Guarantors (i) are in compliance with any and all applicable federal, state,
local and foreign laws and regulations relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (“Environmental Laws”), (ii) have received all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where such noncompliance with Environmental Laws, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or other approvals would not,
individually or in the aggregate, have a Material Adverse Effect. None of the
Issuers or the Guarantors has been named as a “potentially responsible party”
under the Comprehensive Environmental Response Compensation and Liability Act of
1980, as amended, in regard to any unresolved matter or claim. None of the
Issuers or the Guarantors owns, leases or occupies any property requiring
remediation that appears on any list of hazardous sites compiled by any state or
local governmental agency. In the ordinary course of its business, each of the
Issuers and the Guarantors conducts a periodic review of the effect of
Environmental Laws on its business, operations and properties, in the course of
which it identifies and evaluates associated costs and liabilities (including
any capital or operating expenditures required for clean-up, closure of
properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties). On the basis of such review and amount of its
established reserves, each of the Issuers and the Guarantors has reasonably
concluded that such associated costs and liabilities would not, individually or
in the aggregate, result in a Material Adverse Effect.
     (nn) Each of the Issuers and the Guarantors is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which it is engaged;
and none of the Issuers or the Guarantors has received notice from any insurer
or agent of such insurer that substantial capital improvements or other
expenditures will have to be made in order to continue such insurance.
     (oo) Except for the Martin Midstream Partners L.P. Long-Term Incentive Plan
(the “Plan”), none of the Issuers or the Guarantors is a party to, or has any
liability with respect to, any “employee benefit plan” (as defined under the
Employee Retirement Income Security Act of 1974, as amended, and the regulations
and published interpretations thereunder (collectively, “ERISA”)) established or
maintained by them or their “ERISA Affiliates” (as defined below). “ERISA
Affiliate” means, with respect to any Issuer or Guarantor, any member of any
group or organization described in Sections 414(b), (c), (m) or (o) of the
Internal Revenue Code of 1986 (as amended, the “Code”) of which such entity is a
member. The Plan is in compliance with ERISA and all other applicable state and
federal laws. No “reportable event” (as defined in ERISA) has occurred with
respect to the Plan. The Plan, if it were to be terminated as of the Closing
Date, would not have any “amount of unfunded benefit liabilities” (as defined in
ERISA). None of the Issuers or the Guarantors, nor any of their ERISA Affiliates
has incurred or reasonably expects to incur any liability under (i) Title IV of
ERISA with respect to

 



--------------------------------------------------------------------------------



 



Execution version
termination of, or withdrawal from, the Plan or (ii) Sections 412, 4971, 4975 or
4980B of the Code. Each “employee benefit plan” established or maintained by any
Issuer or Guarantor or any of their ERISA Affiliates that is intended to be
qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or failure to act, that would cause the loss of such
qualification.
     (pp) None of the Issuers or the Guarantors nor, to the Partnership’s
knowledge, any employee or agent of the Issuers or the Guarantors has made any
payment of funds of the Issuers or the Guarantors or received or retained any
funds in violation of any law, rule or regulation (including, without
limitation, the Foreign Corrupt Practices Act of 1977), which payment, receipt
or retention of funds is of a character required to be disclosed in the Offering
Memorandm.
     (qq) Each of the Issuers and each Guarantor is not now nor after giving
effect to the issuance of the Notes and the execution, delivery and performance
of the Notes, the Guarantees or the Transaction Documents and the consummation
of the transactions contemplated thereby or described in the Preliminary
Memorandum or the Offering Memorandum, will be (i) insolvent, (ii) left with
unreasonably small capital with which to engage in its anticipated business or
(iii) incurring debts or other obligations beyond its ability to pay such debts
or obligations as they become due.
     (rr) The Issuers and their Affiliates (as defined in Rule 501(b) of
Regulation D under the Securities Act (“Regulation D”)) have not distributed
and, prior to the later of (i) the Closing Date and (ii) the completion of the
distribution of the Notes, will not distribute any offering material in
connection with the offering and sale of the Notes other than the Preliminary
Memorandum, the Offering Memorandum or any amendment or supplement thereto.
     (ss) The statements set forth in the Offering Memorandum under the caption
“Description of Notes”, insofar as they purport to constitute a summary of the
terms of the Notes, and under the captions “Management”, “Related Party
Transactions”, “Description of Certain Indebtedness and Preferred Stock”, and
“Certain United States Federal Income Tax Considerations” insofar as they
purport to summarize the provisions of the laws and documents referred to
therein, fairly and accurately summarize the subject matter thereof in all
material respects.
     (tt) No proceedings for the merger, consolidation, liquidation or
dissolution of an Issuer or any Guarantor or the sale of all or a material part
of the assets of the Partnership and its subsidiaries or any Guarantor or any
material acquisition by an Issuer or any Guarantor are pending or contemplated.
     (uu) Within the preceding six months, none of the Issuers or any of the
Guarantors or any of their Affiliates has, directly or through any agent, made
offers or sales of any debt security of the Issuers or any of the Guarantors, or
solicited offers to buy or otherwise negotiated in respect of any securities of
the Issuers or the Guarantors of the same or a similar class as the Notes, other
than the Notes offered or sold to the Initial Purchasers hereunder.

 



--------------------------------------------------------------------------------



 



Execution version
     (vv) None of the Issuers, any Guarantor or any of their Affiliates has,
directly or through any person acting on its or their behalf (other than the
Initial Purchasers, as to which no statement is made), offered, solicited offers
to buy or sold the Notes by any form of general solicitation or general
advertising (within the meaning of Regulation D) or in any manner involving a
public offering within the meaning of Section 4(2) of the Securities Act.
     (ww) None of the Issuers, any Guarantors, any of their Affiliates, nor any
person acting on its or their behalf (other than the Initial Purchasers, as to
which no statement is made), has engaged in any directed selling efforts with
respect to the Notes, and each of them has complied with the offering
restrictions requirement of Regulation S under the Securities Act
(“Regulation S”). Terms used in this paragraph have the meanings given to them
by Regulation S.
     (xx) None of the Issuers, any Guarantor or any of their Affiliates has
taken, directly or indirectly, any action designed to cause or result in, or
which has constituted or which might reasonably be expected to cause or result
in, stabilization or manipulation of the price of any security of the Issuers or
any Guarantor to facilitate the sale or resale of the Notes; nor has the
Issuers, any Guarantor or any of their Affiliates paid or agreed to pay to any
person any compensation for soliciting another to purchase any securities of an
Issuer (except as contemplated by this Agreement).
     (yy) The Notes satisfy the eligibility requirements of Rule 144A(d)(3)
under the Securities Act.
     (zz) Assuming the accuracy of the representations and warranties of the
Initial Purchasers in Section 3 hereof and compliance by the Initial Purchasers
with the procedures set forth in Section 3 hereof, it is not necessary in
connection with the offer, sale and delivery of the Notes to the Initial
Purchasers in the manner contemplated by this Agreement and disclosed in each
Memorandum to register the Notes or the related Guarantees under the Securities
Act or to qualify the Indenture under the Trust Indenture Act.
     (aaa) None of the Transactions (including, without limitation, the use of
proceeds from the sale of the Notes) will violate or result in a violation of
Section 7 of the Exchange Act or any regulation promulgated thereunder,
including, without limitation, Regulations T, U and X of the Board of Governors
of the Federal Reserve System.
     (bbb) Except as disclosed in the Offering Memorandum, there are no
agreements, arrangements or understandings (other than this Agreement) that will
require the payment of any commissions, fees or other remuneration to any
investment banker, broker, finder, consultant or intermediary in connection with
the transactions contemplated by this Agreement.
     (ccc) The Issuers do not intend to treat any of the transactions
contemplated by the Notes, the Guarantees or the Transaction Documents as being
a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4). In the event

 



--------------------------------------------------------------------------------



 



Execution version
the Issuers determine to take any action inconsistent with such intention, it
will promptly notify the Representatives thereof. If the Issuers so notifies the
Representatives, the Issuers acknowledge that one or more of the Initial
Purchasers may treat its purchase and resale of Notes as part of a transaction
that is subject to Treasury Regulation Section 301.6112-1, and such Initial
Purchaser or Initial Purchasers, as applicable, will maintain the lists and
other records required by such Treasury Regulation.
     (ddd) There are no stamp or other issuance or transfer taxes or duties or
other similar fees or charges required to be paid in connection with the
execution and delivery of this Agreement or the issuance or sale by the Issuers
of the Notes.
Each certificate signed by any officer of the Issuers or the Guarantors and
delivered to the Initial Purchasers or their counsel shall be deemed to be a
representation and warranty by the Issuers or the Guarantors, as the case may
be, to the Initial Purchasers as to the matters covered thereby.
          2. Purchase, Sale and Delivery of the Notes. On the basis of the
representations, warranties, agreements and covenants herein contained and
subject to the terms and conditions herein set forth, the Issuers agree to issue
and sell $200,000,000 aggregate principal amount of Notes, and each of the
Initial Purchasers, severally and not jointly, agree to purchase from the
Issuers the principal amount of Notes set forth opposite the name of such
Initial Purchaser in Schedule I hereto at a purchase price equal to 96.094% of
the principal amount thereof (the “Purchase Price”). One or more certificates in
definitive form or global form, as instructed by the Representatives for the
Notes that the Initial Purchasers have severally agreed to purchase hereunder,
and in such denomination or denominations and registered in such name or names
as the Representatives request upon notice to the Issuers not later than one
full business day prior to the Closing Date (as defined below), shall be
delivered by or on behalf of the Issuers to the Representatives for the
respective accounts of the Initial Purchasers, with any transfer taxes payable
in connection with the transfer of the Notes to the Initial Purchasers duly
paid, against payment by or on behalf of the Initial Purchasers of the Purchase
Price therefor by wire transfer in Federal or other funds immediately available
to the account of the Issuers. Such delivery of and payment for the Notes shall
be made at the offices of Vinson & Elkins L.L.P. (“Counsel for the Initial
Purchasers”), 1001 Fannin Street, Suite 2500, Houston, Texas 77002-6760 at
10:00 A.M., New York City time, on March 26, 2010, or at such other place, time
or date as the Representatives and the Issuers may agree upon, such time and
date of delivery against payment being herein referred to as the “Closing Date”.
The Issuers will make such certificate or certificates for the Notes available
for examination by the Initial Purchasers at the offices of Counsel for the
Initial Purchasers not later than 10:00 A.M., New York City time on the business
day prior to the Closing Date.
          3. Offering of the Notes and the Initial Purchasers’ Representations
and Warranties. Each of the Initial Purchasers, severally and not jointly,
represent and warrant to and agree with the Issuers that:
     (a) It is a qualified institutional buyer as defined in Rule 144A under the
Securities Act (a “QIB”).

 



--------------------------------------------------------------------------------



 



Execution version
     (b) It will solicit offers for such Notes only from, and will offer such
Notes only to, persons that it reasonably believes to be (A) in the case of
offers inside the United States, (1) QIBs, (B) in the case of offers outside the
United States, to persons other than U.S. persons (“foreign purchasers”, which
term shall include dealers or other professional fiduciaries in the United
States acting on a discretionary basis for foreign beneficial owners (other than
an estate or trust)) in reliance upon Regulation S under the Securities Act
that, in each case, in purchasing such Notes are deemed to have represented and
agreed as provided in the Offering Memorandum under the caption “Notice to
Investors”.
     (c) It will not offer or sell the Notes using any form of general
solicitation or general advertising (within the meaning of Regulation D) or in
any manner involving a public offering within the meaning of Section 4(2) under
the Securities Act.
     (d) With respect to offers and sales outside the United States:
     (i) at or prior to the confirmation of any sale of any Notes sold in
reliance on Regulation S, it will have sent to each distributor, dealer or other
person receiving a selling concession, fee or other remuneration that purchases
Notes from it during the distribution compliance period (as defined in
Regulation S) a confirmation or notice substantially to the following effect:
          “The Notes covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons, (i) as part of their distribution at any time; or (ii)
otherwise until 40 days after the later of the commencement of the offering of
the Notes and the date the Notes were originally issued, except in either case
in accordance with Regulation S or Rule 144A under the Securities Act. Terms
used above have the meanings given to them by Regulation S.”; and
     (ii) such Initial Purchaser has offered the Notes and will offer and sell
the Notes (A) as part of its distribution at any time and (B) otherwise until
40 days after the later of the commencement of the offering and the Closing
Date, only in accordance with Rule 903 of Regulation S or as otherwise permitted
in Section 3(b); accordingly, such Initial Purchaser has not engaged nor will
engage in any directed selling efforts (within the meaning of Regulation S) with
respect to the Notes, and such Initial Purchasers has complied and will comply
with the offering restrictions requirements of Regulation S.
          Terms used in this Section 3(d) have the meanings given to them by
Regulation S.
          4. Covenants of the Issuers. The Issuers covenant and agree with the
Initial Purchasers that:
     (a) The Issuers will prepare the Preliminary Memorandum, the Offering
Memorandum and the Final Memorandum in the form approved by the Representatives
and will not amend or supplement the Preliminary Memorandum, the Offering
Memorandum or the Final Memorandum without first furnishing to the
Representatives a

 



--------------------------------------------------------------------------------



 



Execution version
copy of such proposed amendment or supplement and will not use any amendment or
supplement to which the Representatives may object.
     (b) The Issuers will furnish to the Initial Purchasers and to Counsel for
the Initial Purchasers concurrently with the Time of Sale and during the period
referred to in paragraph (c) below, without charge, as many copies of the
Preliminary Memorandum and the Offering Memorandum and any amendments and
supplements thereto as they reasonably may request.
     (c) Before making, preparing, using, authorizing, approving or referring to
any Issuer Written Communication, the Partnership will furnish to the
Representatives and counsel for the Initial Purchasers a copy of such written
communication for review and will not make, prepare, use, authorize, approve or
refer to any such written communication to which the Representatives reasonably
object.
     (d) At any time prior to the completion of the distribution of the Notes by
the Initial Purchasers, if any event occurs or condition exists as a result of
which the Preliminary Memorandum or the Offering Memorandum, as then amended or
supplemented, would include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, or if it should be
necessary to amend or supplement the Preliminary Memorandum or the Offering
Memorandum, to comply with applicable law, the Issuers will promptly (i) notify
the Initial Purchasers of the same; (ii) subject to the requirements of
paragraph (a) of this Section 4, prepare and provide to the Initial Purchasers,
at their own expense, an amendment or supplement to the Preliminary Memorandum
or the Offering Memorandum, so that the statements in the Preliminary Memorandum
or the Offering Memorandum as so amended or supplemented will not, in the light
of the circumstances when the Preliminary Memorandum or the Offering Memorandum,
is delivered to a purchaser, be misleading or so that the Preliminary Memorandum
or the Offering Memorandum, as amended or supplemented, will comply with
applicable law; and (iii) supply any supplemented or amended the Preliminary
Memorandum or the Offering Memorandum, to the Initial Purchasers and Counsel for
the Initial Purchasers, without charge, in such quantities as may be reasonably
requested.
     (e) The Issuers will (i) cooperate with the Initial Purchasers to qualify
the Notes and the Guarantees for sale by the Initial Purchasers under the laws
of such jurisdictions as the Representatives may designate and (ii) maintain
such qualifications for so long as required for the sale of the Notes by the
Initial Purchasers. The Issuers will promptly advise the Initial Purchasers of
the receipt by the Issuers of any notification with respect to the suspension of
the qualification of the Notes for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose. None of the Issuers or any of
the Guarantors shall be required to qualify as a foreign corporation or other
entity or to take any action that would subject it to general service of process
in any such jurisdiction where it is not presently qualified or where it would
be subject to taxation as a foreign corporation or other entity.

 



--------------------------------------------------------------------------------



 



Execution version
     (f) At any time prior to the completion of the distribution of the Notes by
the Initial Purchasers, the Issuers will deliver to the Initial Purchasers such
additional information concerning the business and financial condition of the
Issuers and the Guarantors as the Initial Purchasers may from time to time
request and whenever it or any of its subsidiaries publishes or makes available
to the public (by filing with any regulatory authority or securities exchange or
by publishing a press release or otherwise) any information that would
reasonably be expected to be material in the context of the issuance of the
Notes under this Agreement, shall promptly notify the Initial Purchasers as to
the nature of such information or event. The Issuers will likewise notify the
Initial Purchasers of (i) any decrease in the rating of the Notes or any other
debt securities of an Issuer or any Guarantor by any nationally recognized
statistical rating organization (as defined in Rule 436(g)(2) under the
Securities Act) or (ii) any notice or public announcement given of any intended
or potential decrease in any such rating or that any such securities rating
agency has under surveillance or review, with possible negative implications,
its rating of the Notes, as soon as the Issuers become aware of any such
decrease, notice or public announcement. The Issuers will also, for a period of
three years from the Closing Date, deliver to the Initial Purchasers, as soon as
available and without request, copies of any reports and financial statements
furnished to or filed with the Commission or required to be delivered to the
Trustee or holders of the Notes pursuant to the Indenture or otherwise;
provided, however, that if such reports or financial statements are publically
available on the Commission’s EDGAR database, delivery to the Initial Purchasers
shall not be required.
     (g) During the period of one year after the Closing Date, the Issuers will
not, and will not permit any of their Affiliates to, resell any of the Notes
that constitute “restricted securities” under Rule 144 that have been acquired
by any of them, other than pursuant to an effective registration statement under
the Securities Act or in accordance with Rule 144 under the Securities Act.
     (h) Except as contemplated in the Registration Rights Agreement, none of
the Issuers or any of their Affiliates, nor any person acting on its or their
behalf (other than the Initial Purchasers or any of their respective Affiliates,
as to which no statement is made) will, directly or indirectly, make offers or
sales of any security, or solicit offers to buy any security, under
circumstances that would require the registration of the Notes under the
Securities Act.
     (i) None of the Issuers or any of their Affiliates, nor any person acting
on its or their behalf (other than the Initial Purchasers or any of their
respective Affiliates, as to which no statement is made), will solicit any offer
to buy or offer to sell the Notes by means of any form of general solicitation
or general advertising (within the meaning of Regulation D) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act.
     (j) None the Issuers or any of their Affiliates, nor any person acting on
its or their behalf (other than the Initial Purchasers or any of their
respective Affiliates, as to which no statement is made), will engage in any
directed selling efforts (within the

 



--------------------------------------------------------------------------------



 



Execution version
meaning of Regulation S) with respect to the Notes, and each of them will comply
with the offering restrictions requirements of Regulation S.
     (k) None of the Issuers or any of their Affiliates, nor any person acting
on its or their behalf (other than the Initial Purchasers or any of their
respective Affiliates, as to which no statement is made), will sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any
securities of the same or a similar class as the Notes, other than the Notes
offered or sold to the Initial Purchasers hereunder, in a manner which would
require the registration under the Securities Act of the Notes.
     (l) So long as any of the Notes are “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act, at any time that the Issuers
are not then subject to Section 13 or 15(d) of the Exchange Act, the Issuers
will provide at their expense to each holder of the Notes and to each
prospective purchaser (as designated by such holder) of the Notes, upon the
request of such holder or prospective purchaser, any information required to be
provided by Rule 144A(d)(4) under the Securities Act. (This covenant is intended
to be for the benefit of the holders, and the prospective purchasers designated
by such holders from time to time, of the Notes.)
     (m) The Issuers will apply the net proceeds from the sale of the Notes as
set forth under “Use of Proceeds” in the Preliminary Memorandum and the Offering
Memorandum.
     (n) Until completion of the distribution, neither the Issuers nor any of
their Affiliates will take, directly or indirectly, any action designed to cause
or result in, or which has constituted or which might reasonably be expected to
cause or result in, stabilization or manipulation of the price of any security
of the Issuers to facilitate the sale or resale of the Notes.
     (o) Each Note will bear a legend substantially to the following effect
until such legend shall no longer be necessary or advisable because the Notes
are no longer subject to the restrictions on transfer described therein:
THIS NOTE AND THE GUARANTEES ENDORSED HEREON HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. NEITHER THIS NOTE NOR THE GUARANTEES ENDORSED HEREON NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF THIS NOTE AND THE GUARANTEES
ENDORSED HEREON BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE WHICH IS ONE YEAR AFTER THE LATER OF
THE ORIGINAL ISSUE DATE HEREOF OR THE DATE OF ANY

 



--------------------------------------------------------------------------------



 



Execution version
SUBSEQUENT REOPENING OF THE NOTES AND THE LAST DATE ON WHICH AN ISSUER OR ANY
AFFILIATE OF AN ISSUER WAS THE OWNER OF THIS NOTE AND THE GUARANTEES ENDORSED
HEREON (OR ANY PREDECESSOR OF THIS NOTE AND THE GUARANTEES ENDORSED HEREON) (THE
“RESALE RESTRICTION TERMINATION DATE”) ONLY (A) TO AN ISSUER OR ANY SUBSIDIARY
THEREOF, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE PURSUANT TO
RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT REASONABLY
BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A THAT
PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS THAT OCCUR
OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE ISSUERS’ AND THE
TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER (i) PURSUANT TO CLAUSE
(D) PRIOR TO THE END OF THE 40 DAY DISTRIBUTION COMPLIANCE PERIOD WITHIN THE
MEANING OF REGULATION S UNDER THE SECURITIES ACT OR PURSUANT TO CLAUSE (E) PRIOR
TO THE RESALE RESTRICTION TERMINATION DATE TO REQUIRE THE DELIVERY OF AN OPINION
OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM,
AND (ii) IN EACH OF THE FOREGOING CASES, TO REQUIRE THAT A CERTIFICATE OF
TRANSFER IN THE FORM APPEARING ON THIS NOTE IS COMPLETED AND DELIVERED BY THE
TRANSFEROR TO THE TRUSTEE. THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF A
HOLDER OR AN ISSUER ON OR AFTER THE RESALE RESTRICTION TERMINATION DATE.
     (p) The Issuers will not, directly or indirectly, offer, sell, contract to
sell or otherwise dispose of any debt securities of an Issuer or warrants to
purchase debt securities of an Issuer substantially similar to the Notes (other
than the Notes offered pursuant to this Agreement) for a period of 60 days after
the date hereof, without the prior written consent of Wells Fargo Securities,
LLC.
     (q) The Issuers will, promptly after they have notified the Representatives
of any intention by the Issuers to treat the Transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4),
deliver a duly completed copy of IRS Form 8886 or any successor form to the
Representatives.
     (r) The Issuers and the Guarantors acknowledge and agree that the Initial
Purchasers are acting solely in the capacity of an arm’s length contractual
counterparty to the Issuers and the Guarantors with respect to the offering of
the Notes and the

 



--------------------------------------------------------------------------------



 



Execution version
Guarantees contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Issuers or any other person. Additionally, no Initial Purchaser is
advising the Issuers, the Guarantors or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Issuers
and Guarantors shall consult with their own advisors concerning such matters and
shall be responsible for making their own independent investigation and
appraisal of the transactions contemplated hereby, and the Initial Purchasers
shall have no responsibility or liability to the Issuers or Guarantors with
respect thereto. Any review by the Initial Purchasers of the Issuers or the
Guarantors, the transactions contemplated hereby or other matters relating to
such transactions will be performed solely for the benefit of the Initial
Purchasers and shall not be on behalf of the Issuers or the Guarantors.
          5. Expenses. (a) Whether or not the transactions contemplated in this
Agreement are consummated or this Agreement is terminated, the Issuers and the
Guarantors will pay or cause to be paid all expenses incident to the performance
of their obligations under this Agreement, including: (i) the fees,
disbursements and expenses of the Issuers’ counsel and the Issuers’ accountants
in connection with the issuance and sale of the Notes and all other fees or
expenses in connection with the preparation of the Preliminary Memorandum, the
Offering Memorandum and the Final Memorandum and all amendments and supplements
thereto, including all printing costs associated therewith, and the delivery of
copies requested by the Initial Purchasers, in the quantities herein above
specified, (ii) all costs and expenses related to the transfer and delivery of
the Notes to the Initial Purchasers, including any transfer or other taxes
payable thereon, (iii) the cost of producing any Blue Sky or legal investment
memorandum in connection with the offer and sale of the Notes under state
securities laws and all expenses in connection with the qualification of the
Notes for offer and sale under state securities laws as provided in Section 4(d)
hereof, including filing fees and the reasonable fees and disbursements of
Counsel for the Initial Purchasers in connection with such qualification and in
connection with the Blue Sky or legal investment memorandum, (iv) any fees
charged by rating agencies for the rating of the Notes, (v) all document
production charges and expenses of counsel to the Initial Purchasers (but not
including their fees for professional services) in connection with the
preparation of this Agreement, (vi) the costs and charges of the Trustee and any
transfer agent, registrar or depositary, (vii) the cost of the preparation,
issuance and delivery of the Notes, (viii) all costs and expenses of the Issuers
relating to investor presentations, including any “road show” presentations
undertaken in connection with the marketing of the offering of the Notes,
including, without limitation, out-of-pocket expenses associated with the
production of road show slides and graphics, fees and expenses of any
consultants engaged in connection with the road show presentations, travel and
lodging expenses of the officers of the Issuers and the Guarantors, and the cost
of any aircraft chartered in connection with the road show, and (ix) all other
costs and expenses incident to the performance of the obligations of the Issuers
and the Guarantors hereunder for which provision is not otherwise made in this
Section. Except as provided in this Section 5 and Section 7 hereof, the Initial
Purchasers shall pay their own expenses, including the fees and disbursements of
their counsel.
     (b) If the sale of the Notes provided for herein is not consummated because
any condition to the obligations of the Initial Purchasers set forth in
Section 6 hereof is not satisfied, because this Agreement is terminated pursuant
to Section 9 hereof or

 



--------------------------------------------------------------------------------



 



Execution version
because of any failure, refusal or inability on the part of the Issuers to
perform all obligations and satisfy all conditions on its part to be performed
or satisfied hereunder other than by reason of a default by any of the Initial
Purchasers, the Issuers will reimburse the Initial Purchasers upon demand for
all reasonable out-of-pocket expenses (including counsel fees and disbursements)
that shall have been incurred by them in connection with the proposed purchase
and sale of the Notes.
          6. Conditions to the Initial Purchaser’s Obligations. The obligations
of the several Initial Purchasers to purchase and pay for the Notes shall be
subject to the accuracy of the representations and warranties of the Issuers and
the Guarantors in Section 1 hereof, in each case as of the date hereof and as of
the Closing Date, as if made on and as of the Closing Date, to the accuracy of
the statements of the Issuers’ and Guarantors’ officers made pursuant to the
provisions hereof, to the performance by the Issuers of their covenants and
agreements hereunder and to the following additional conditions:
     (a) The Initial Purchasers shall have received an opinion, dated the
Closing Date, of Baker Botts LLP, counsel for the Issuers, in form and substance
satisfactory to the Initial Purchasers, to the effect set forth in Exhibit A
hereto.
     (b) The Initial Purchasers shall have received an opinion, dated the
Closing Date, of the Counsel for the Initial Purchasers with respect to the
issuance and sale of the Notes and such other related matters as the Initial
Purchasers may reasonably require, and the Issuers shall have furnished to such
counsel such documents as it may reasonably request for the purpose of enabling
it to pass upon such matters.
     (c) The Initial Purchasers shall have received on each of the date hereof
and the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers and
Counsel for the Initial Purchasers, from KPMG LLP, independent public
accountants, containing statements and information of the type ordinarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained in the Offering
Memorandum; provided that the letter shall use a “cut-off date” within three
days of the date of such letter and that their procedures, shall extend to
financial information in the Final Memorandum not contained in the Preliminary
Memorandum. References to the Offering Memorandum in this paragraph (c) with
respect to either letter referred to above shall include any amendment or
supplement thereto at the date of such letter.
     (d) (i) None of Partnership nor any of its subsidiaries, shall have
sustained, since the date of the latest audited financial statements included in
the Preliminary Memorandum and the Offering Memorandum (exclusive of any
amendment or supplement thereto), any material loss or interference with their
respective businesses or properties from fire, explosion, flood, accident or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree (whether domestic or foreign)
otherwise than as set forth in the Preliminary Memorandum and the Offering
Memorandum (exclusive of any amendment or supplement thereto); and (ii) since
the respective dates as of which information is given

 



--------------------------------------------------------------------------------



 



Execution version
in the Preliminary Memorandum and the Offering Memorandum, there shall not have
been any material change in the capital stock or material increase in the
long-term debt of Partnership and its subsidiaries, or any material change in or
effect on or any development having a prospective change in or effect on the
business, operations, properties, assets, liabilities, stockholders’ equity,
earnings, condition (financial or otherwise), results of operations or
management of Partnership and its subsidiaries, whether or not in the ordinary
course of business, otherwise than as set forth in each such Memorandum
(exclusive of any amendment or supplement thereto), the effect of which, in any
such case described in clause (i) or (ii), is, in the sole judgment of the
Representatives, so material and adverse as to make it impracticable or
inadvisable to market the Notes on the terms and in the manner described in the
Preliminary Memorandum and the Offering Memorandum (exclusive of any amendment
or supplement thereto).
     (e) None of the information set forth in the sections of the Offering
Memorandum entitled “Use of Proceeds” and “Description of Certain Indebtedness”
shall have materially changed, nor shall there have been any material change in
the information with respect to the directors and officers of the Issuers from
what is set forth in the section of the Offering Memorandum entitled
“Management”, if the effect of any such change, individually or in the
aggregate, in the sole judgment of the Representatives makes it impracticable or
inadvisable to proceed with the offering or the delivery of the Notes on the
terms and in the manner described in the Offering Memorandum, exclusive of any
amendment or supplement thereto.
     (f) The Initial Purchasers shall have received a certificate, dated the
Closing Date and in form and substance satisfactory to the Initial Purchasers,
of the Chief Executive Officer and the Chief Financial Officer of General
Partner as to the accuracy of the representations and warranties of the Issuers
and the Guarantors in this Agreement at and as of the Closing Date; that the
Issuers and the Guarantors have has performed all covenants and agreements and
satisfied all conditions on its part to be performed or satisfied at or prior to
the Closing Date; and as to the matters set forth in Sections 6(d), (e) and (g).
     (g) Subsequent to the date hereof, there shall not have been any decrease
in the rating of the Notes or any of the Issuers’ other debt securities by any
“nationally recognized statistical rating agency”, as that term is defined by
the Commission for purposes of Rule 436(g)(2) under the Securities Act, and no
such organization shall have publicly announced that it has under surveillance
or review its ratings of the Securities or any of the Issuers’ other debt
securities or any notice or public announcement given of any intended or
potential decrease in any such rating or that any such securities rating agency
has under surveillance or review, with possible negative implications, its
rating of the Notes.
     (h) The Notes shall be eligible for clearance and settlement through the
Depository Trust Company.

 



--------------------------------------------------------------------------------



 



Execution version
     (i) The Initial Purchasers shall have received a counterpart of the
Registration Rights Agreement that shall have been executed and delivered by a
duly authorized officers of the Issuers and the Guarantors;
     (j) On or before the Closing Date, the Initial Purchasers and Counsel for
the Initial Purchasers shall have received such further certificates, documents
or other information as they may have reasonably requested from the Issuers and
the Guarantors.
          7. Indemnification and Contribution. (a) The Issuers and each
Guarantor, jointly and severally, agrees to indemnify and hold harmless each
Initial Purchaser, its directors, officers and employees and each person, if
any, who controls (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) any Initial Purchaser against any losses,
claims, damages or liabilities, joint or several, to which such Initial
Purchaser or such other person may become subject, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in the Preliminary Memorandum, the Offering Memorandum,
any Issuer Written Communication or the Final Memorandum (or any amendment or
supplement thereto); or (ii) the omission or alleged omission to state in the
Preliminary Memorandum, the Offering Memorandum, any Issuer Written
Communication or the Final Memorandum (or any amendment or supplement thereto) a
material fact necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading, and will reimburse, as
incurred, each Initial Purchaser and each such other person for any legal or
other expenses reasonably incurred by such Initial Purchaser or such other
person in connection with investigating, defending against or appearing as a
third-party witness in connection with any such loss, claim, damage, liability
or action; provided, however, that the Issuers and the Guarantors will not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon any untrue statement or alleged untrue
statement or omission or alleged omission made in the Preliminary Memorandum,
the Offering Memorandum, any Issuer Written Communication or the Final
Memorandum (or any amendment or supplement thereto), in reliance upon and in
conformity with written information furnished to the Issuers by such Initial
Purchasers through the Representatives specifically for use therein as set forth
in Section 11 hereof.
     (b) Each Initial Purchaser, severally and not jointly, will indemnify and
hold harmless the Issuers and the Guarantors and their respective affiliates,
directors, officers, and employees and each person, if any, who controls any of
the Issuers or the Guarantors within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act against any losses, claims, damages or
liabilities to which the Issuers, the Guarantors or any such affiliates,
directors or officers or such controlling person may become subject, insofar as
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of any material fact contained in the Preliminary Memorandum, the
Offering Memorandum, any Issuer Written Communication or the Final Memorandum
(or any amendment or supplement thereto), or (ii) the omission or alleged
omission to state in the Preliminary Memorandum, the Offering Memorandum, any
Issuer Written Communication or the Final Memorandum (or any amendment or
supplement thereto) a material fact necessary to make the statements therein, in
the light of the circumstances under which they were

 



--------------------------------------------------------------------------------



 



Execution version
made, not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Issuers by the Initial Purchasers through the Representatives
specifically for use therein as set forth in Section 11 hereof and, subject to
the limitation set forth immediately preceding this clause, will reimburse as
incurred, any legal or other expenses reasonably incurred by the Issuers or the
Guarantors or any such affiliates, directors or officers or such controlling
person in connection with investigating, defending against or appearing as a
third-party witness in connection with, any such loss, claim, damage, liability
or action in respect thereof.
     (c) Promptly after receipt by any person to whom indemnity may be available
(the “indemnified party”) under this Section 7(a) and 7(b) of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against any person from whom indemnity may be sought (the
“indemnifying party”) under this Section 7(a) and Section 7(b), notify such
indemnifying party of the commencement thereof; but the failure so to notify
such indemnifying party will not relieve such indemnifying party from any
liability which it may otherwise have to such indemnified party under this
Section 7, except to the extent it has been materially prejudiced by such
failure. In case any such action is brought against any indemnified party, and
such indemnified party notifies the relevant indemnifying party of the
commencement thereof, such indemnifying party will be entitled to participate
therein and, to the extent that it may wish, to assume the defense thereof,
jointly with any other indemnifying party similarly notified, with counsel
satisfactory to such indemnified party; provided, however, that if the named
parties in any such action (including impleaded parties) include both the
indemnified party and the indemnifying party and the indemnified party shall
have concluded, based on advice of outside counsel, that there may be one or
more legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party or
that representation of both parties by the same counsel would be inappropriate
due to actual or potential differing interests between them, the indemnifying
party shall not have the right to direct the defense of such action on behalf of
such indemnified party or parties and such indemnified party or parties shall
have the right to select separate counsel to defend such action on behalf of
such indemnified party or parties. After notice from an indemnifying party to an
indemnified party of its election so to assume the defense thereof and approval
by such indemnified party of counsel appointed to defend such action, such
indemnifying party will not be liable to such indemnified party under this
Section 7 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof, unless (i) such indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence or (ii) such indemnifying party does not promptly retain counsel
satisfactory to such indemnified party or (iii) such indemnifying party has
authorized the employment of counsel for such indemnified party at the expense
of the indemnifying party. After such notice from an indemnifying party to an
indemnified party, such indemnifying party will not be liable for the costs and
expenses of any settlement of such action effected by such indemnified party
without the written consent of such indemnifying party. It is understood and
agreed that the

 



--------------------------------------------------------------------------------



 



Execution version
indemnifying party shall not, in connection with any proceeding or related
proceeding, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all indemnified persons. An indemnifying
party will not, without the prior written consent of the indemnified party,
settle or compromise or consent to the entry of any judgment in any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
may be sought hereunder (whether or not the indemnified party or any other
person that may be entitled to indemnification hereunder is a party to such
claim, action, suit or proceeding) unless such settlement, compromise or consent
includes an unconditional release of the indemnified party and such other
persons from all liability arising out of such claim, action, suit or
proceeding.
     (d) (i) In circumstances in which the indemnity agreement provided for in
the preceding paragraphs of this Section 7 is unavailable or insufficient, for
any reason, to hold harmless an indemnified party in respect of any losses,
claims, damages or liabilities (including, without limitation, any legal or
other expenses incurred in connection with defending or investigating any action
or claim) (or actions in respect thereof) (“Losses”), the Issuers and the
Guarantors, on the one hand, and the Initial Purchasers, on the other, in order
to provide for just and equitable contribution, agree to contribute to the
amount paid or payable by such indemnified party as a result of such Losses to
which the Issuers and the Guarantors, on the one hand, and the Initial
Purchasers, on the other, may be subject, in such proportion as is appropriate
to reflect the relative benefits received by the Issuers and the Guarantors, on
the one hand, and the Initial Purchasers, on the other, from the offering of the
Notes or (ii) if the allocation provided by the foregoing clause (i) is
unavailable for any reason, not only such relative benefits but also the
relative fault of the Issuers and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, in connection with the statements or omissions
or alleged statements or omissions that resulted in such Losses. The relative
benefits received by the Issuers and the Guarantors, on the one hand, and the
Initial Purchasers, on the other, shall be deemed to be in the same proportion
as the total net proceeds from the offering (before deducting expenses) received
by the Issuers bear to the total discounts and commissions received by the
Initial Purchasers from the Issuers in connection with the purchase of the Notes
hereunder as set forth in the Final Memorandum. The relative fault of the
parties shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Issuers, the Guarantors or the Initial Purchasers, the parties’ intent, relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission, and any other equitable considerations appropriate in the
circumstances. The Issuers, the Guarantors and the Initial Purchasers agree that
it would not be just and equitable if contribution were determined by pro rata
allocation or by any other method of allocation (even if the Initial Purchasers
were treated as one entity for such purpose) that does not take into account the
equitable considerations referred to above. Notwithstanding any other provision
of this paragraph (d), no Initial Purchaser shall be obligated to make
contributions hereunder that in the aggregate exceed the total underwriting
discounts and commissions received by such Initial Purchaser from the Issuers in
connection with the purchase of the Notes hereunder, and no person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent

 



--------------------------------------------------------------------------------



 



Execution version
misrepresentation. The Initial Purchasers’ respective obligations to contribute
hereunder are several in proportion to their respective obligations to purchase
Notes as set forth on Schedule I hereto and not joint. For purposes of this
paragraph (d), each person, if any, who controls an Initial Purchaser within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
and each other person listed in Section 7(a) hereof shall have the same rights
to contribution as such Initial Purchaser, and each affiliate, director or
officer of the Issuers or any Guarantor and each person, if any, who controls
the Partnership within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, shall have the same rights to contribution as
the Issuers and the Guarantors.
     (e) The obligations of the Issuers and the Guarantors under this Section 7
shall be in addition to any obligations or liabilities which the Issuers and the
Guarantors may otherwise have and the obligations of the respective Initial
Purchasers under this Section 7 shall be in addition to any obligations or
liabilities which the Initial Purchasers may otherwise have.
          8. Survival. The respective representations, warranties, agreements,
covenants, indemnities and other statements of the Issuers, the Guarantors,
their respective officers, and the several Initial Purchasers set forth in this
Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement shall remain in full force and effect, regardless of (i) any
investigation made by or on behalf of the Issuers, the Guarantors, their
respective officers or directors or any controlling person referred to in
Section 7 hereof or any Initial Purchaser and (ii) delivery of and payment for
the Notes. The respective agreements, covenants, indemnities and other
statements set forth in Sections 5 and 7 hereof shall remain in full force and
effect, regardless of any termination or cancellation of this Agreement.
          9. Termination. (a) The Representatives may terminate this Agreement
with respect to the Notes by notice to the Issuers at any time on or prior to
the Closing Date in the event that the Issuers shall have failed, refused or
been unable to perform in any material respect all obligations and satisfy in
any material respect all conditions on its part to be performed or satisfied
hereunder at or prior thereto or if, at or prior to the Closing Date (i) trading
in securities generally on the New York Stock Exchange, the NASDAQ National
Market or in the over-the-counter market, or trading in any securities of the
Issuers on any exchange or in the over-the-counter market, shall have been
suspended or minimum or maximum prices shall have been established on any such
exchange or market; (ii) there has been a material disruption in commercial
banking or securities settlement, payment or clearance services in the United
States; (iii) a banking moratorium shall have been declared by New York, North
Carolina or United States authorities or (iv) there shall have been (A) an
outbreak or escalation of hostilities between the United States and any foreign
power, (B) an outbreak or escalation of any other insurrection or armed conflict
involving the United States, (C) the occurrence of any other calamity or crisis
involving the United States or (D) any change in general economic, political or
financial conditions which has an effect on the U.S. financial markets, currency
exchange rates or controls or the international financial markets that, in the
case of any event described in this clause (iv), in the sole judgment of the
Representatives, makes it impracticable or inadvisable to proceed with the
offer, sale and delivery of the Notes as disclosed in the Preliminary

 



--------------------------------------------------------------------------------



 



Execution version
Memorandum or the Offering Memorandum, exclusive of any amendment or supplement
thereto.
     (b) Termination of this Agreement pursuant to this Section 9 shall be
without liability of any party to any other party except as provided in
Sections 5 and 7 hereof.
          10. Defaulting Initial Purchasers. If, on the Closing Date, any
Initial Purchaser defaults in the performance of its obligations under this
Agreement, the non-defaulting Initial Purchasers shall be obligated to purchase
the Notes that such defaulting Initial Purchaser or Initial Purchasers agreed
but failed to purchase on the Closing Date (the “Remaining Notes”) in the
respective proportions that the principal amount of the Notes set opposite the
name of each non-defaulting Initial Purchaser in Schedule I hereto bears to the
total number of the Notes set opposite the names of all the non-defaulting
Initial Purchasers in Schedule I hereto; provided, however, that the
non-defaulting Initial Purchasers shall not be obligated to purchase any of the
Notes on the Closing Date if the total amount of Notes which the defaulting
Initial Purchaser or Initial Purchasers agreed but failed to purchase on such
date exceeds 10% of the total amount of Notes to be purchased on the Closing
Date, and no non-defaulting Initial Purchaser shall be obligated to purchase
more than 110% of the amount of Notes that it agreed to purchase on the Closing
Date pursuant to this Agreement. If the foregoing maximums are exceeded, the
non-defaulting Initial Purchasers, or those other purchasers satisfactory to the
Initial Purchasers who so agree, shall have the right, but not the obligation,
to purchase, in such proportion as may be agreed upon among them, all the
Remaining Notes. If the non-defaulting Initial Purchasers or other Initial
Purchasers satisfactory to the Initial Purchasers do not elect to purchase the
Remaining Notes, this Agreement shall terminate without liability on the part of
any non-defaulting Initial Purchaser or the Issuers, except that the Issuers
will continue to be liable for the payment of expenses to the extent set forth
herein.
          Nothing contained in this Agreement shall relieve a defaulting Initial
Purchaser of any liability it may have to the Issuers for damages caused by its
default. If other purchasers are obligated or agree to purchase the Notes of a
defaulting or withdrawing Initial Purchaser, the Issuers or the Representatives
may postpone the Closing Date for up to five full business days in order to
effect any changes in the Notes, the Guarantees or the Transaction Documents or
in any other document or arrangement that, in the opinion of counsel for the
Issuers or Counsel for the Initial Purchasers, may be necessary.
          11. Information Supplied by Initial Purchasers. The statements set
forth in the last two sentences of the third paragraph, the fourth sentence of
the fourth paragraph and the eighth paragraph, excluding the last sentence,
under the heading “Plan of Distribution” in the Preliminary Memorandum, the
Offering Memorandum, to the extent such statements relate to the Initial
Purchasers, constitute the only information furnished by the Initial Purchasers
to the Issuers for the purposes of Sections 1(a) and 7 hereof.
          12. Notices. All communications hereunder shall be in writing and, if
sent to any of the Initial Purchasers, shall be delivered or sent by mail, telex
or facsimile transmission and confirmed in writing to the Representatives, c/o
Wells Fargo Securities, LLC, 301 South College Street, Charlotte, North Carolina
28288-0604, Attention: Jeff Gore, with a copy (which shall not constitute
notice) to Vinson & Elkins, 1001 Fannin Street, Houston, Texas 77002,

 



--------------------------------------------------------------------------------



 



Execution version
Attention: Jeff Malonson, and if sent to the Issuers, shall be delivered or sent
by mail, telex or facsimile transmission and confirmed in writing to the Issuers
at Martin Midstream GP, LLC, Attention: Ruben S. Martin, 4200 Stone Road,
Kilgore, Texas 75662, facsimile number (903) 983-6262, with a copy (which shall
not constitute notice) to Baker Botts L.L.P., 2001 Ross Ave., Dallas, Texas
75201, Attention: Neel Lemon.
          13. Successors. This Agreement shall inure to the benefit of and shall
be binding upon the several Initial Purchasers, the Issuers and the Guarantors
and their respective successors and legal representatives, and nothing expressed
or mentioned in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement, or any provisions herein contained, this Agreement and all
conditions and provisions hereof being intended to be and being for the sole and
exclusive benefit of the several Initial Purchasers, the Issuers and the
Guarantors and their respective successors and legal representatives, and for
the benefit of no other person, except that (i) the indemnities of the Issuers
and the Guarantors contained in Section 7 of this Agreement shall also be for
the benefit of any person or persons who control any Initial Purchasers within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act and (ii) the indemnities of the Initial Purchasers contained in Section 7 of
this Agreement shall also be for the benefit of the affiliates, directors and
officers of the Issuers and the Guarantors, and any person or persons who
control the Issuers or the Guarantors within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act. No purchaser of Notes from any
Initial Purchaser shall be deemed a successor to such Initial Purchaser because
of such purchase.
          14. Applicable Law. This Agreement shall be governed by the laws of
the State of New York.
          15. Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial. (a) All judicial proceedings arising out of or relating to this Agreement
may be brought in any state or federal court of competent jurisdiction in the
State of New York, which jurisdiction is exclusive, and the Issuers and the
Guarantors hereby consent to the jurisdiction of such courts.
     (b) Each party agrees that any service of process or other legal summons in
connection with any Proceeding may be served on it by mailing a copy thereof by
registered mail, or a form of mail substantially equivalent thereto, postage
prepaid, addressed to the served party at its address as provided for in
Section 12 hereof. Nothing in this Section shall affect the right of the parties
to serve process in any other manner permitted by law.
     (c) Each of the Issuers and the Guarantors hereby waives all right to trial
by jury in any proceeding (whether based upon contract, tort or otherwise) in
any way arising out of or relating to this Agreement. Each of the Issuers and
the Guarantors agrees that a final judgment in any such proceeding brought in
any such court shall be conclusive and binding upon it and may be enforced in
any other courts in the jurisdiction of which it is or may be subject, by suit
upon such judgment.
          16. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder into any currency other
than U.S. dollars, the

 



--------------------------------------------------------------------------------



 



Execution version
parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be the rate at which in accordance with
normal banking procedures the Initial Purchasers could purchase U.S. dollars
with such other currency in the City of New York on the business day preceding
that on which final judgment is given. The obligations of each Issuers and each
Guarantor in respect of any sum due from them to any Initial Purchaser shall,
notwithstanding any judgment in any currency other than U.S. dollars, not be
discharged until the first business day, following receipt by such Initial
Purchaser of any sum adjudged to be so due in such other currency, on which (and
only to the extent that) such Initial Purchaser may in accordance with normal
banking procedures purchase U.S. dollars with such other currency; if the U.S.
dollars so purchased are less than the sum originally due to such Initial
Purchaser hereunder, each Issuer and each Guarantor agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Initial
Purchaser against such loss. If the U.S. dollars so purchased are greater than
the sum originally due to such Initial Purchaser hereunder, such Initial
Purchaser agrees to pay to the Issuers and the Guarantors (but without
duplication) an amount equal to the excess of the U.S. dollars so purchased over
the sum originally due to such Initial Purchaser hereunder.
          17. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
[The remainder of this page is intentionally left blank.]

 



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth our understanding, please indicate
your acceptance thereof in the space provided below for that purpose, whereupon
this letter shall constitute an agreement binding the Issuers, the Guarantors
and the Initial Purchasers.

         
 
      Very truly yours,
 
            MARTIN MIDSTREAM PARTNERS L.P.
 
       
 
  By:   Martin Midstream GP LLC,
as general partner
 
       
 
  By:   /s/ Robert D. Bondurant
 
       
 
  Name:   Robert D. Bondurant
 
  Title:   Executive Vice President and Chief
 
      Financial Officer
 
            MARTIN MIDSTREAM FINANCE CORP.
 
       
 
  By:   /s/ Robert D. Bondurant
 
       
 
  Name:   Robert D. Bondurant
 
  Title:   Executive Vice President and Chief
 
      Financial Officer
 
            MARTIN OPERATING GP LLC
 
       
 
  By:   Martin Midstream Partners L.P.,
 
      as sole member
 
       
 
  By:   Martin Midstream GP LLC,
 
      as general partner
 
       
 
  By:   /s/ Robert D. Bondurant
 
       
 
  Name:   Robert D. Bondurant
 
  Title:   Executive Vice President and Chief
 
      Financial Officer

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



Execution version

              MARTIN OPERATING PARTNERSHIP L.P.
 
       
 
  By:   Martin Operating GP LLC,
 
      as general partner
 
       
 
  By:   Martin Midstream Partners L.P.,
 
      as sole member
 
       
 
  By:   Martin Midstream GP LLC,
 
      as general partner
 
       
 
  By:   /s/ Robert D. Bondurant
 
       
 
  Name:   Robert D. Bondurant
 
  Title:   Executive Vice President and Chief
 
      Financial Officer
 
            PRISM GAS SYSTEMS I, L.P.
 
       
 
  By:   Prism Gas Systems GP, L.L.C.
 
      as general partner
 
       
 
  By:   /s/ Robert D. Bondurant
 
       
 
  Name:   Robert D. Bondurant
 
  Title:   Treasurer
 
            PRISM GAS SYSTEMS GP, L.L.C.
 
       
 
  By:   /s/ Robert D. Bondurant
 
       
 
  Name:   Robert D. Bondurant
 
  Title:   Treasurer
 
            MCLEOD GAS GATHERING AND PROCESSING COMPANY, L.L.C.
 
       
 
  By:   /s/ Ruben S. Martin
 
       
 
  Name:   Ruben S. Martin
 
  Title:   Sole Manager

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



Execution version

              PRISM GULF COAST SYSTEMS, L.L.C.
 
       
 
  By:   /s/ Robert D. Bondurant
 
       
 
  Name:   Robert D. Bondurant
 
  Title:   Treasurer
 
            WOODLAWN PIPELINE CO., INC.
 
       
 
  By:   /s/ Robert D. Bondurant
 
       
 
  Name:   Robert D. Bondurant
 
  Title:   Executive Vice President
 
            PRISM LIQUIDS PIPELINE LLC
 
       
 
  By:   /s/ Robert D. Bondurant
 
       
 
  Name:   Robert D. Bondurant
 
  Title:   Executive Vice President

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



Execution version
Accepted as of the date hereof.
WELLS FARGO SECURITIES, LLC
RBC CAPITAL MARKETS CORPORATION
UBS SECURITIES LLC
Acting severally on behalf of themselves
     and the several Initial Purchasers named
     in Schedule I hereto

         
By:
  WELLS FARGO SECURITIES, LLC    
 
       
By:
  /s/ Jeff Gore    
 
 
 
Name: Jeff Gore    
 
  Title: Managing Director    
 
       
By:
  RBC CAPITAL MARKETS CORPORATION    
 
       
By:
  /s/ David Capaldi    
 
 
 
Name: David Capaldi    
 
  Title: Managing Director    
 
       
By:
  UBS SECURITIES LLC    
 
       
By:
  /s/ Chris Juban    
 
 
 
Name: Chris Juban    
 
  Title: Executive Director    
 
       
By:
  /s/ Kenneth Owen    
 
 
 
Name: Kenneth Owen    
 
  Title: Director    

[Signature Page to Purchase Agreement]





--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF OPINION OF Baker Botts LLP
          The opinion of Baker Botts LLP to be delivered pursuant to Section
6(a) of the Purchase Agreement shall be to the effect that:
     1. Each of the Partnership and the Operating Partnership has been duly
formed and is validly existing in good standing as a limited partnership under
the Delaware LP Act with all necessary limited partnership power and authority
to own or lease its properties and to conduct its business as presently
conducted and as described in the Offering Memorandum and the Final Memorandum,
in each case in all material respects.
     2. Each of the General Partner and Operating GP has been duly formed and is
validly existing in good standing as a limited liability company under the
Delaware LLC Act with all necessary limited liability company power and
authority to own or lease its properties and to conduct its business as
presently conducted and as described in the Offering Memorandum and the Final
Memorandum, in each case in all material respects. The General Partner has all
necessary limited liability company power and authority to act as general
partner of the Partnership. Operating GP has all necessary limited liability
company power and authority to act as general partner of the Operating
Partnership.
     3. The General Partner is the sole general partner of the Partnership with
a 2% general partner interest in the Partnership; such general partner interest
has been duly authorized and validly issued in accordance with the Partnership
Agreement; and the General Partner owns such general partner interest free and
clear of all liens, encumbrances, security interests, charges or claims (i) in
respect of which a financing statement under the Uniform Commercial Code of the
State of Delaware naming the General Partner as debtor is on file in the office
of the Secretary of State of Delaware or (ii) otherwise known to us, without
independent investigation, in each case other than those created by or arising
under the Delaware LP Act, Permitted Liens, applicable securities laws and any
restrictions set forth in the governing documents of the Issuers or Guarantors.
     4. Finance Corp. has been duly incorporated and is validly existing in good
standing as a corporation under the Delaware General Corporation Law (the
“DGCL”) with full corporate power and authority to own or lease its properties
and to conduct its business in all material respects as described in the
Offering Memorandum and the Final Memorandum.
     5. The Partnership is the sole member of Operating GP with a 100% member
interest in Operating GP; such member interest has been duly authorized and
validly issued in accordance with the Operating GP Agreement and is fully paid
(to the extent required under the Operating GP Agreement) and nonassessable
(except as such nonassessability may be affected by Sections 18-607 and 18-804
of the Delaware LLC Act); and the Partnership owns such member interest free and
clear of all liens,

Ex. A-1



--------------------------------------------------------------------------------



 



Execution version
encumbrances, security interests, charges or claims (i) in respect of which a
financing statement under the Uniform Commercial Code of the State of Delaware
naming the Partnership as debtor is on file in the office of the Secretary of
State of Delaware or (ii) otherwise known to us, without independent
investigation, in each case other than those created by or arising under the
Delaware LLC Act, Permitted Liens, applicable securities laws and any
restrictions set forth in the governing documents of the Issuers or Guarantors.
     6. Operating GP is the sole general partner of the Operating Partnership
with a 0.1% general partner interest in the Operating Partnership; such general
partner interest has been duly authorized and validly issued in accordance with
the Operating Partnership Agreement, and Operating GP owns such general partner
interest free and clear of all liens, encumbrances, security interests, charges
or claims (i) in respect of which a financing statement under the Uniform
Commercial Code of the State of Delaware naming Operating GP as debtor is on
file in the office of the Secretary of State of Delaware or (ii) otherwise known
to us, without independent investigation, in each case other than those created
by or arising under the Delaware LP Act, Permitted Liens, applicable securities
laws and any restrictions set forth in the governing documents of the Issuers or
Guarantors.
     7. The Partnership is the sole limited partner of the Operating Partnership
with a 99.9% limited partner interest in the Operating Partnership; such limited
partner interest has been duly authorized and validly issued in accordance with
the Operating Partnership Agreement and is fully paid (to the extent required
under the Operating Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act); and the Partnership owns such limited partner interest free
and clear of all liens, encumbrances, security interests, charges or claims
(i) in respect of which a financing statement under the Uniform Commercial Code
of the State of Delaware naming the Partnership as debtor is on file in the
office of the Secretary of State of Delaware or (ii) otherwise known to us,
without independent investigation, in each case other than those created by or
arising under the Delaware LP Act, Permitted Liens, applicable securities laws
and any restrictions set forth in the governing documents of the Issuers or
Guarantors.
     8. The Operating Partnership is the sole limited partner of Prism Gas with
an aggregate 99% limited partner interest in Prism Gas, and PGSGP is the sole
general partner of Prism Gas with a 1% general partner interest in Prism Gas;
and the Operating Partnership owns such limited partner interest and PGSGP owns
such general partner interest free and clear of all liens, encumbrances,
security interests, charges or claims (i) in respect of which a financing
statement under the Uniform Commercial Code of the State of Texas naming the
Operating Partnership or PGSGP as debtor is on file in the office of the
Secretary of State of Texas or (ii) otherwise known to us, without independent
investigation, in each case other than those created by or arising under the
Texas LP Act, Permitted Liens, applicable securities laws and any restrictions
set forth in the governing documents of the Issuers or Guarantors.

 



--------------------------------------------------------------------------------



 



Execution version
     9. Prism Gas is a general partner of Waskom with a 50% general partner
interest in Waskom; and Prism Gas owns such partner interest free and clear of
all liens, encumbrances, security interests, charges or claims (i) in respect of
which a financing statement under the Uniform Commercial Code of the State of
Texas naming Prism Gas as debtor is on file in the office of the Secretary of
State of Texas or (ii) otherwise known to us, without independent investigation,
in each case other than those created by or arising under the Texas Partnership
Act, Permitted Liens, applicable securities laws and any restrictions set forth
in the governing documents of the Issuers or Guarantors.
     10. Each of the Guarantors that is organized under the laws of the State of
Texas or the State of Delaware (the “Delaware-Texas Guarantors”) other than the
Operating Partnership and Operating GP has been duly formed and is validly
existing as a limited partnership or limited liability company, as the case may
be, in good standing under the laws of its jurisdiction of formation with all
limited partnership or limited liability company, as the case may be, power and
authority necessary to own or lease its properties and to conduct its business,
in each case in all material respects as described in the Offering Memorandum
and the Final Memorandum. Each of the Issuers and the Delaware-Texas Guarantors
is duly registered or qualified to do business and is in good standing as a
foreign limited liability company, limited partnership or corporation, as the
case may be, in each jurisdiction set forth opposite its name on an exhibit to
such opinion.
     11. Each of the Operative Agreements to which any of the Issuers or
Delaware-Texas Guarantors is a party has been duly authorized and validly
executed and delivered by the Issuers and Delaware-Texas Guarantors that are
parties thereto. Assuming due authorization, execution and delivery by each
party other than an Issuers or Delaware-Texas Guarantors, each of the Operative
Agreements to which any of the Issuers or Delaware-Texas Guarantors is a party
constitutes a valid and legally binding obligation of the Issuers and Guarantors
that are parties thereto, enforceable against each such party in accordance with
its terms, subject to (i) bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and similar laws relating to or affecting creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(ii) public policy, applicable law relating to fiduciary duties and
indemnification and contribution and an implied covenant of good faith and fair
dealing.
     12. Except as described in the Offering Memorandum and the Final
Memorandum, to our knowledge, there is no action, suit, inquiry, proceeding or
investigation by or before any court or governmental or other regulatory or
administrative agency or commission pending or threatened, against or involving
any of the Issuers or Guarantors, or to which any of the Issuers or Guarantors
or their properties are subject that would be required to be described by the
Securities Act in a registration statement to be filed with the Commission and
that are not so described in therein.
     13. No consent, approval, authorization or order of, or filing or
registration with, any court or governmental agency or body having jurisdiction
over any of the Issuers or Delaware-Texas Guarantors or any of their respective
properties is required in

 



--------------------------------------------------------------------------------



 



Execution version
connection with the offering, issuance and sale of the Securities by the Issuers
or Delaware-Texas Guarantors in the manner contemplated by the Purchase
Agreement or in the Final Memorandum, the execution, delivery and performance of
the Purchase Agreement, the Indenture and the Registration Rights Agreement by
the Issuers or Delaware-Texas Guarantors and the consummation by the Issuers or
Delaware-Texas Guarantors of the transactions contemplated hereby and thereby,
except (i) with respect to the purchase and resale of the Securities by the
Initial Purchasers, under applicable states securities or “Blue Sky” laws, as to
which we express no opinion, (ii) with respect to the Exchange Securities, as
may be required under the Securities Act and applicable state securities or
“Blue Sky” laws as contemplated by the Registration Rights Agreement, as to
which we express no opinion, (iii) with respect to the Trustee and the Indenture
in respect of the Exchange Securities, as may be required under the Trust
Indenture Act, as to which we express no opinion, (iv) for such consents that
have been obtained or made, (v) for such consents that, if not obtained, would
not, individually or in the aggregate, have a Material Adverse Effect or (vi) as
disclosed in the Offering Memorandum and the Final Memorandum.
     14. None of the offering, issuance and sale of the Securities by the
Issuers and the Delaware-Texas Guarantors, respectively, the execution, delivery
and performance of the Securities, the Exchange Securities, the Indenture, the
Registration Rights Agreement or the Purchase Agreement by the Issuers or
Delaware-Texas Guarantors or the consummation of the transactions contemplated
hereby or thereby (i) constitutes or will constitute a violation of the
agreement of limited partnership, limited liability company agreement or other
organizational documents of any of the Issuers or Delaware-Texas Guarantors,
(ii) constitutes or will constitute a breach or violation of, or a default (or
an event which, with notice or lapse of time or both, would constitute such a
default) under any agreement filed or incorporated by reference as an exhibit to
the Partnership’s annual report on Form 10-K for the year ended December 31,
2009 that is governed by the laws of the States of New York or Texas (the “Filed
Agreements”) (other than Permitted Liens), (iii) violates or will violate the
Delaware LP Act, the Delaware LLC Act, the DGCL, the laws of the State of Texas
or the federal laws of the United States of America, provided that we express no
opinion in this paragraph (14) as to federal or state securities or anti-fraud
laws or (iv) to our knowledge, results or will result in the creation or
imposition of any lien, charge or encumbrance on any property or assets of the
Issuers or Guarantors pursuant to the Filed Agreements (other than Permitted
Liens), which breaches, violations or defaults, in the case of clauses (ii),
(iii) or (iv), would, individually or in the aggregate, have a Material Adverse
Effect.
     15. Neither the Issuers nor any Delaware-Texas Guarantors is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
     16. The Purchase Agreement has been duly and validly authorized, executed
and delivered by each of the Issuers and the Delaware-Texas Guarantors.
     17. The Registration Rights Agreement has been duly authorized, executed
and delivered by each of the Issuers and Delaware-Texas Guarantors, and
(assuming the

 



--------------------------------------------------------------------------------



 



Execution version
due authorization, execution and delivery thereof by McLeod and the Initial
Purchasers) is a valid and legally binding agreement of each of the Issuers and
Guarantors, enforceable against each of them in accordance with its terms;
provided that the enforceability thereof is subject to (i) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting the rights and remedies of creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(ii) public policy, applicable law relating to fiduciary duties and
indemnification and contribution and an implied covenant of good faith and fair
dealing.
     18. The Indenture has been duly authorized, executed and delivered by each
of the Issuers and Delaware-Texas Guarantors, and (assuming the due
authorization, execution and delivery thereof by McLeod and the Trustee) is a
valid and legally binding agreement of each of the Issuers and Guarantors,
enforceable against each of them in accordance with its terms; provided that the
enforceability thereof is subject to (i) applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting the rights and remedies of creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (ii) public policy, applicable law
relating to fiduciary duties and indemnification and contribution and an implied
covenant of good faith and fair dealing.
     19. The Notes and the Guarantees have been duly authorized by each of the
Issuers and the Delaware-Texas Guarantors, respectively, the Notes are
substantially in the form contemplated by the Indenture and have been validly
executed by each of the Issuers, and, when duly authenticated by the Trustee in
the manner provided for in the Indenture and delivered to and paid for by the
Initial Purchasers under the Purchase Agreement and assuming the due
authorization of the Guarantee by McLeod and assuming the due authorization,
execution and delivery of the Indenture by McLeod, will constitute valid and
binding obligations of the Issuers and the Guarantors, respectively, enforceable
against them in accordance with their respective terms, except as enforcement
thereof may be limited by (i) applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
the rights and remedies of creditors’ rights generally and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (ii) public policy, applicable law relating
to fiduciary duties and indemnification and contribution and an implied covenant
of good faith and fair dealing.
     20. The Exchange Securities have been duly authorized by the Issuers and
the Delaware-Texas Guarantors, respectively, and, when the Exchange Securities
have been validly issued and duly authenticated in accordance with the terms of
the Indenture, the Registration Rights Agreement and the Exchange Offer and
assuming the due authorization of the guarantee related to the Exchange
Securities by McLeod, the Exchange Securities will have been validly executed
and will constitute valid and binding obligations of the Issuers and the
Guarantors, respectively, enforceable against them in accordance with their
respective terms, except as enforcement thereof may be limited by

 



--------------------------------------------------------------------------------



 



Execution version
(i) applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting the rights and remedies of
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (ii) public policy, applicable law relating to fiduciary duties and
indemnification and contribution and an implied covenant of good faith and fair
dealing.
     21. The statements set forth or incorporated by reference in each of the
Preliminary Memorandum and the Final Memorandum (i) under the captions “Summary
— The Offering” and “Description of Notes,” insofar as they purport to
constitute summaries of the terms of the Securities, are accurate in all
material respects, (ii) under the captions “United States Federal Income and
Estate Tax Considerations,” “Business — Regulation” and “Business —
Environmental and Regulatory Matters,” insofar as they purport to constitute
summaries of statutes, legal, governmental and regulatory proceedings, fairly
summarize the matters described therein in all material respects and (iii) under
the caption “Description of Certain Indebtedness,” insofar as they purport to
constitute summaries of contracts and other documents, are accurate in all
material respects.
     22. Assuming the accuracy of the representations and warranties and
compliance with the agreements of the Issuers and Guarantors and the Initial
Purchasers contained in the Purchase Agreement and assuming the Securities are
issued and sold under the circumstances contemplated by the Purchase Agreement
and the Final Memorandum, no registration of the Securities under the Securities
Act, and no qualification of an indenture under the Trust Indenture Act, are
required for the offer and sale by the Initial Purchasers of the Securities in
the manner contemplated by the Purchase Agreement.
          In addition, Baker Botts LLP shall include in its opinion or a
separate letter the following language:
          We have participated in conferences with officers and other
representatives of the Issuers, representatives of the independent registered
public accounting firm of the Partnership and your representatives, at which the
contents of the Preliminary Memorandum, the Offering Memorandum, the Final
Memorandum and related matters were discussed. The purpose of our professional
engagement was not to establish or confirm factual matters set forth in the
Preliminary Memorandum, the Offering Memorandum, and the Final Memorandum
(except as and to the extent stated in paragraph 21 above), and we have not
undertaken to verify independently any of the factual matters in such documents.
Moreover, many of the determinations required to be made in the preparation of
the Final Memorandum involve matters of a non-legal nature. Accordingly, we do
not pass upon and do not assume responsibility for the accuracy, completeness or
fairness of the statements contained in, the Preliminary Memorandum, the
Offering Memorandum and the Final Memorandum (except as and to the extent stated
in paragraph 21 above). Subject to the foregoing and on the basis of the
information we gained in the course of performing services referred to above, we
advise you that nothing came to our attention that caused us to believe that:

 



--------------------------------------------------------------------------------



 



Execution version
          (a) the Offering Memorandum as of the Time of Sale, included an untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; or
          (b) the Final Memorandum, as of its date and as of the Closing Date,
included or includes an untrue statement of a material fact or omitted or omits
to state a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;
it being understood that we express no statement or belief in this letter with
respect to (i) the financial statements and related schedules, including the
notes and schedules thereto and the auditor’s report thereon, included or
incorporated by reference therein, (ii) any other financial or accounting
information or data contained or incorporated by reference therein or (iii) the
representations and warranties and other statements of fact included in the
exhibits to any document incorporated by reference therein.

 



--------------------------------------------------------------------------------



 



SCHEDULE I
INITIAL PURCHASERS

              Aggregate Principal     Amount of Notes to be Initial Purchaser  
Purchased from the Issuers
Wells Fargo Securities, LLC
  $ 77,000,000    
RBC Capital Markets Corporation
    30,000,000    
UBS Securities LLC
    20,000,000    
BBVA Securities Inc.
    15,000,000    
Comerica Securities, Inc.
    15,000,000    
Morgan Keegan & Company, Inc.
    15,000,000    
Natixis Bleichroeder LLC
    7,000,000    
Raymond James & Associates, Inc.
    7,000,000    
RBS Securities Inc.
    7,000,000    
SunTrust Robinson Humphrey, Inc.
    7,000,000    
Total
  $ 200,000,000  

S-I-1



--------------------------------------------------------------------------------



 



SCHEDULE II
SUBSIDIARY GUARANTORS
MARTIN OPERATING GP LLC, a Delaware limited liability company
MARTIN OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
PRISM GAS SYSTEMS I, L.P., a Texas limited partnership
PRISM GAS SYSTEMS GP, L.L.C., a Texas limited liability company
PRISM GULF COAST SYSTEMS, L.L.C., a Texas limited liability company
MCLEOD GAS GATHERING AND PROCESSING COMPANY, L.L.C., a Louisiana limited
liability company
WOODLAWN PIPELINE CO., INC., a Texas corporation
PRISM LIQUIDS PIPELINE LLC, a Texas limited liability company

S-II-1



--------------------------------------------------------------------------------



 



Schedule III
FORM OF PRICING TERM SHEET

      PRICING SUPPLEMENT   STRICTLY CONFIDENTIAL

$200,000,000
Martin Midstream Partners L.P.
Martin Midstream Finance Corp.
87/8% Senior Notes due 2018
March 23, 2010
Pricing Supplement dated March 23, 2010 to the Preliminary Offering Memorandum
dated March 16, 2010.
This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum. Capitalized terms used below have the meanings
given in the Preliminary Offering Memorandum.
The information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum.
The Notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), and are being offered only to qualified institutional
buyers pursuant to Rule 144A under the Securities Act and outside the United
States to non-U.S. persons in accordance with Regulation S under the Securities
Act. The Notes are not transferable except in accordance with the restrictions
described under “Notice to Investors” in the Preliminary Offering Memorandum.

     
Principal Amount:
   $200,000,000
 
   
Gross Proceeds:
   $197,188,000
 
   
Title of Securities:
   87/8% Senior Notes due 2018 (the “Notes”)
 
   
Distribution:
   144A/Regulation S with registration rights as set forth in the Preliminary
Offering Memorandum
 
   
Final Maturity Date:
  April 1, 2018
 
   
Issue Price:
   98.594%, plus accrued interest, if any, from March 26, 2010
 
   
Coupon:
   87/8%
 
   
Interest Payment Dates:
  April 1 and October 1
 
   
Record Dates:
  March 15 and September 15
 
   
First Interest Payment Date:
  October 1, 2010
 
   
Trade Date:
  March 23, 2010
 
   
Settlement Date:
  March 26, 2010 (T+3)

S-III-1



--------------------------------------------------------------------------------



 



Execution version
Optional Redemption Call Schedule:

      Year   Percentage  
April 1, 2014
   104.438%
April 1, 2015
   102.219%
April 1, 2016 and thereafter
   100.000%

     
Make-Whole Amount:
  Make-whole call prior to April 1, 2014, as described in the Preliminary
Offering Memorandum.
 
   
Equity Claw:
  Up to 35% prior to April 1, 2013 at 1087/8% of the principal amount of the
Notes.

         
Identification Numbers:
  144A:   CUSIP: 573334 AA7
 
      ISIN: US573334AA76
 
       
 
  Reg S:   CUSIP: U57363 AA8
 
    ISIN: USU57363AA85

     
Initial Purchasers:
  Wells Fargo Securities, LLC, RBC Capital Markets Corporation,
 
  UBS Securities LLC, BBVA Securities Inc., Comerica Securities,
 
  Inc., Morgan Keegan & Company, Inc., Natixis Bleichroeder LLC,
 
  Raymond James & Associates, Inc., RBS Securities Inc. and
 
  SunTrust Robinson Humphrey, Inc.
 
   
Joint Book-Running Managers:
  Wells Fargo Securities, LLC
 
  RBC Capital Markets Corporation
 
  UBS Securities LLC
 
   
Senior Co-Managers:
  BBVA Securities Inc.
 
  Comerica Securities, Inc.
 
  Morgan Keegan & Company, Inc.
 
   
Co-Managers:
  Natixis Bleichroeder LLC
 
  Raymond James & Associates, Inc.
 
  RBS Securities Inc.
 
  SunTrust Robinson Humphrey, Inc.
 
   
Changes from Preliminary
   
Offering Memorandum:
  The following changes will be made to the Preliminary Offering Memorandum:

Use of Proceeds
We expect that the net proceeds of this offering will be approximately
$191.7 million, after deducting the initial purchasers’ discount, original issue
discount and our estimated offering expenses.
Revised Capitalization Disclosure
In the As Further Adjusted column of the capitalization table on page 37 of the
Preliminary Offering Memorandum, Revolving credit facility is $79,510, Total
senior secured debt is $85,793, Senior notes offered hereby is $197,188, Total
debt is $282,981 and Total capitalization is $599,606. (All amounts in
thousands)
Ranking
As of December 31, 2009, on an as further adjusted basis after giving effect to
this offering and our use of proceeds therefrom and the other transactions
described under “Capitalization”, the Notes would be effectively junior to
$85.8 million of outstanding senior secured indebtedness, which includes
$6.3 million in capital lease obligations and $79.5 million outstanding under
our senior secured credit facility (to the extent of the value of the assets
securing such indebtedness).
Original Issue Discount
The Notes will not be issued with original issue discount, or OID, for U.S.
federal income tax purposes.

 



--------------------------------------------------------------------------------



 



Execution version
Other information (including financial information) presented in the Preliminary
Offering Memorandum is deemed to have changed to the extent effected by the
changes described herein.
This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these Notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.
Any disclaimers or other notices that may appear below are not applicable to
this communication and should be disregarded. Such disclaimers or other notices
were automatically generated as a result of this communication being sent via
Bloomberg email or another communication system.

 